*NOT FOR PUBLICATION*

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
____________________________________
                                            :
FRANK HALL, individually and on behalf :
of all others similarly situated,           :
                                            :   Civil Action No.: 18-1833 (FLW)
                           Plaintiff,       :
                                            :             OPINION
    vs.                                     :
                                            :
JOHNSON & JOHNSON, et al.,                  :
                                            :
                        Defendants.         :
____________________________________:

WOLFSON, Chief Judge:

        Presently before the Court is a motion by Defendants Johnson & Johnson (“J&J” or the

“Company”), Alex Gorsky (“Gorsky”), Dominic Caruso (“Caurso”), Sandra Peterson

(“Peterson”),    Carol Goodrich (“Goodrich”), Joan Casalvieri (“Casalvieri”), Michael Sneed

(“Sneed”), and Tara Glasgow (“Glasgow”) (collectively, “Defendants”), to dismiss Lead Plaintiff

San Diego County Employees Retirement Association’s (“Plaintiff”) Amended Class Action

Complaint pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6). In this putative class

action securities litigation, Plaintiff alleges that it, and other similarly situated investors, purchased

J&J stock between February 2013 and October 2018 (the “Class Period”), and that Defendants

violated Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §

78j(b), and Rule 10b–5 promulgated thereunder, 17 C.F.R. § 240.10b–5. Furthermore, Plaintiff

avers that Defendants Gorsky, Caruso, Peterson, Goodrich, Sneed, Glasgow, and Casalvieri

(collectively, “Individual Defendants”) violated Section 20(a) of the Exchange Act, 15 U.S.C. §

78t(a). Plaintiff alleges that Defendants fraudulently inflated the value of J&J’s stock by issuing



                                                    1
false and misleading statements as part of a long-running scheme to conceal the truth from

investors that the Company’s talc products were contaminated with asbestos, and that Plaintiff and

other investors relied on these material misrepresentations and omissions to their detriment. In the

instant matter, Defendants move to dismiss the Amended Complaint on the basis that the alleged

misstatements and omissions were not material, that Plaintiff has failed to plead with particularity

that Defendants acted with scienter, and that Plaintiff has not sufficiently alleged loss causation.

        For the reasons set forth below, Defendant’s motion is granted in part and denied in

part. Plaintiff’s Section 10(b) and Rule 10b–5 claims are limited to those stemming from

Defendants’ statements regarding the safety of its talc products, the “asbestos-free” nature of its

talc, and the Company’s commitment to product safety, quality assurance, and research, and

Plaintiff’s claims based upon Defendants’ alleged misstatements about the viability of the Product

Liability lawsuits are dismissed. Furthermore, because Plaintiff has not adequately alleged facts

suggesting a strong inference of scienter as to defendants Caruso, Peterson, and Sneed, those

defendants are dismissed from the lawsuit.

    I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        The following allegations are taken from the Amended Complaint (“AC”) and are

assumed to be true for purposes of this motion to dismiss.1

           A. Defendants
       J&J is a multinational company engaged in research and development, manufacturing, and

sale of a broad range of healthcare products. AC ¶20. J&J has three business segments:

pharmaceutical, medical device, and consumer. Id. The products produced by the consumer


1
  The Amended Complaint spans approximately 250 pages, plus exhibits, and includes numerous
detailed factual allegations describing J&J’s alleged thirty-year long fraudulent scheme. The
following factual background does not purport to be an exhaustive summary of all of those facts,
but rather recounts the most salient allegations.
                                                  2
segment include Baby Powder (“Baby Powder”) and “Shower-to-Shower” 2 (“Shower-to-

Shower”) (collectively, the “Talc Products”), which are both made from cosmetic talc. 3 Id. at

¶¶48, 49.

        Each of the Individual defendants is, or was, a senior J&J executive and, along with other

personnel, allegedly helped perpetuate the Company’s fraudulent scheme over its investors. 4

        Alex Gorsky is the Chairman of the Board and Chief Executive Officer (“CEO”) of J&J.

Id. at ¶21. He has served as CEO since April 26, 2012, and has been the Chairman since December

28, 2012. Id. Gorsky began his career at J&J in 1988, and has served in various leadership roles

in the Company prior to being selected as CEO. Id.

        Dominic Caruso was the Chief Financial Officer (“CFO”) of the Company from 2007 until

his retirement in September 2018, and also served as the Executive Vice President from April 2016

until his retirement. Id. at ¶22.

        Sandra Peterson was Group Worldwide Chair at J&J from 2012 to October 2018. Peterson,

the first outsider to ever join the Company’s Executive Committee, is allegedly a “corporate fixer”

who was hired to fix quality and supply chain issues, which the Company was facing leading up

to the Class Period. Id. at ¶23. However, on June 22, 2018, just over two months after the first




2
  J&J produced Shower-to Shower until 2012, after which the brand was sold to Valeant
Pharmaceuticals International, Inc. AC ¶49 n.5
3
  The consumer segment is housed within a subsidiary of J&J, Johnson & Johnson Consumer, Inc.
(“JJCI”). JJCI is the entity primarily responsible for the formulation, manufacture, testing,
marketing, and sale of the Talc Products. In order to avoid confusion, for the purposes of this
Opinion, the Court will refer to both JJCI and J&J as J&J.
4
  In addition to Individual Defendants, Plaintiff’s Complaint and Exhibit 1 to Plaintiff’s Brief in
Opposition to Defendants’ Motion to Dismiss (“Pl. Br.”) identify numerous other J&J employees
who purportedly played a role in the Company’s alleged scheme. AC ¶¶28-41; ECF No. 45-3 Ex.
1, “J&J Personnel Involved in J&J’s Longstanding Fraudulent Scheme.”
                                                3
jury verdict against J&J in a case alleging harm from asbestos in the Company’s Talc Products,

the Company announced Peterson’s retirement, effective October 1, 2018. Id. at ¶211.

       Carol Goodrich is the Director of Corporate Media Relations at J&J. Id. at ¶24. In 2013,

Goodrich allegedly drafted the text of J&J’s “Our Safety & Care Commitment” website, which

addressed the safety of the Talc Products, and made public statements on behalf of J&J from

2016 through 2018. Id.

       Joan Casalvieri, Ph.D. was the Director of Toxicology and Skincare at JJCI. Id. at ¶25.

She allegedly spearheaded the Company’s efforts to defend talc from both scientific and

regulatory scrutiny in 2005. Id.

       Michael Sneed has worked at the Company since 1983, and has been J&J’s Executive VP

of Global Corporate Affairs & Chief Communication Officer since 2012. Id. at ¶26. He is also a

member of J&J’s Executive Committee. Id.

       Tara Glasgow was VP of Research and Development (“R&D”) for the baby product unit

of J&J’s consumer division. Id. at ¶27. Glasgow allegedly made public statements on behalf of

J&J from 2015 through 2017. Id.

           B. The Talc Products and the Alleged Fraudulent Scheme
       Defendants allegedly concealed the truth about the asbestos in its Talc Products through a

highly organized campaign of deceit and regulatory manipulation. According to Plaintiff, Baby

Powder “stands out as a symbol of J&J’s history and legacy” and has been described by the

Company’s executives as “an institution,” “flagship product,” and “sacred cow.” AC ¶¶43,47.

Plaintiff contends that the Talc Products “are contaminated with cancer-causing asbestos.” Id. at

¶1. Cosmetic talc is a naturally occurring mineral that is mined from rock and then ground into

powder form. Id. at ¶49. Talc can be naturally contaminated with different types of asbestos, such

as chrysotile, tremolite, actinolite, anthophyllite, amosite, and crocidolite minerals, that develop

                                                 4
as bundles of long, thin fibers that are flexible and easily separable, rather than as solid rock. Id.

at ¶50 Tremolite, actinolite, and anthophyllite minerals can also develop naturally as larger rocks,

i.e., “non-asbestiform.” Id. at ¶50 n.6. The parties dispute the health risks, if any, posed by those

minerals in their non-asebstos form, however, they agree that asbestos fibers can cause fatal

cancers. Id. at ¶50, 50 n.6; see ECF No. 44-1, Memorandum of Law in Support of Defendants’

Motion to Dismiss First Amended Class Action Complaint (“Def. Br.”), at 5.

       According to Plaintiff, in the 1970’s, concerns about the safety of talc-based products and

the potential for asbestos contamination began to surface, and as a result, J&J allegedly initiated a

concerted effort to convince the public that talc was safe. Id. at ¶51. Similarly, after public health

researchers in the 1980’s started to consider a potential association between talc powder usage and

ovarian cancer, the Company’s alleged scheme turned to quelling those concerns. Id. at ¶74. To

that end, the Company allegedly “lied to the public, influenced regulators, and purposely avoided

testing methods that could detect the trace amounts of asbestos that the Company knew were

present,” id. at 51, and sought to preclude health organizations such as the National Toxicology

Program (“NTP”) and the World Health Organization (“WHO”) from listing talc as a carcinogen,

id. at ¶¶82-84, 100-102.

       Plaintiff alleges that the Company was aware, as early as 1969, that J&J’s talc contained

“unavoidable trace amounts of tremolite,” and Plaintiff cites to internal documents wherein

pediatricians and the Company’s own employees had expressed concern about potential adverse

effects of talcum powder on the lungs of babies or mothers. Id. at ¶52. Throughout the 1970’s,

the Company allegedly received testing results from outside laboratories, and following those

results, internally acknowledged the existence of asbestos in its Talc Products, but endeavored to

keep the issue hidden from regulators and the public. Id. at ¶¶55, 57, 59. For example, Plaintiff



                                                  5
alleges that in 1971, an internal Company memorandum, drafted by Dr. T. M. Thompson, the son

of the Company’s co-founder, noted that that “[t]he talc used in JOHNSON’S Baby Powder came

from a Vermont mine containing ‘trace amounts of fibrous minerals (tremolite/actinolite).’ While

the talc went through a ‘washing process,’ ‘three independent consulting laboratories’ showed that

the resulting talc still had ‘traces of fibrous minerals.’”     Id. at ¶¶55.    Further, the memo

acknowledged that “if it became known that [the Company’s] formulations contained any

significant amount of Tremolite” the [C]ompany could face a “furor” and “become involved in

litigation.” Id. at ¶53. In 1972, two other outside laboratories allegedly tested talcum powder

samples and found the presence of tremolite asbestos fibers. Id. at ¶¶56-57.

       J&J allegedly avoided testing methods which might reveal the presence of asbestos in its

talc. Id. at ¶¶63-67, 230. Plaintiff alleges that in 1973, J&J hired a consultant who concluded that

detecting trace amounts of asbestos was like looking for a “needle in a haystack” and requires

testing large amounts of talc. Id. at ¶63. Accordingly, the consultant “considered [it] essential” to

concentrate the asbestos before the talc was examined. Id. at ¶63. Knowing that the concentration

method might lead to the detection of asbestos, the Company allegedly agreed internally that it

“want[ed] to avoid promotion of this [testing] approach,” and that it “really want[ed] to exclude

concentration techniques in any proposed analytical procedure.” Id. at ¶65. Plaintiff also alleges

that in addition to the historical issues regarding J&J’s testing methods, more recently, a 2016

internal audit report found that the Company’s methods for testing its talc were “questionable at

best.” Id. at ¶110. Furthermore, RJ Lee, the outside lab utilized by J&J indicated that the test

method required by J&J was “not an optimal method for asbestos testing.” Id. In addition to

avoiding testing methods which might find asbestos in its Talc Products, in 1974, J&J allegedly




                                                 6
authorized a clandestine “asbestos-destruction experiment,” through which the Company hoped to

identify methods to destroy the tremolite and chrysotile in its talc. Id. at ¶60.

       Unable to remove the asbestos fibers from its talc, J&J also allegedly made efforts to

control the scientific community’s research regarding the safety of talc and purportedly sponsored

“talc safety studies” to “neutralize or hold in check data already generated by investigators who

question the safety of talc.” Id. at ¶68. Simultaneously, J&J set out to obtain “maximal leverage

for defending the product” by contradicting “negative data,” id at ¶70; see also id. at ¶¶ 68-73. To

that end, J&J allegedly led efforts to preclude the National Toxicology Program (“NTP) from

considering whether talc was a potential carcinogen and including talc in its biennial Report on

Carcinogens (“RoC”). Id. at ¶¶37, 82-84. The RoC is published every two years and lists

substances “either known or reasonably anticipated to be human carcinogens.” Id. at ¶37. In 2000,

the NTP was considering whether to include talc in its next RoC, and J&J and its talc supplier

allegedly worked hand in hand to undermine those efforts. Id. at ¶¶82-85. They succeeded in

convincing the NTP to defer its decision on talc, by pointing out an “alleged fatal flaw” in the then-

existing research linking ovarian cancer and talc: most of the studies involved the use of talc

products produced before 1976, the year after which talc was supposedly required to be “asbestos-

free.” Id. at ¶¶82-83.

       Later, when the NTP, again, decided to review whether talc was a potential carcinogen, the

Company allegedly assigned Casalvieri the task of directing the project to “defend talc.” Id. at

¶94.   J&J worked with its talc supplier and outside experts “to develop documents” that

undermined any link between talc and ovarian cancer, for potential submission to the NTP and for

publication. Id. at ¶¶95,97. For example, J&J and its talc supplier allegedly secretly funded a

study that sided with the Company on the safety of talc. Id. at ¶¶97-99. In order to conceal their



                                                  7
involvement, J&J purportedly retained a law firm which hired the researchers and through which

payments to the researchers were funneled. Id.

       In October 2005, the NTP withdrew talc from consideration as a carcinogen. Id. at ¶¶37,

103. An internal company email sent to 30 individuals, including Casalvieri, celebrated the NTP’s

decision, proclaiming, “We did it!” and acknowledging that the decision was “a direct result” of

J&J’s efforts, along with those of its talc supplier. Id. at ¶104.

       Plaintiff alleges that J&J went to extreme lengths to defend its products, including updating

the Company’s website to address the safety of the Talc Products, and seeking to conceal negative

data from the FDA. Id. at ¶¶227, 288, 299. Plaintiff alleges that while the Company was engaged

in its offensive tactics to conceal negative data regarding its talc from the public, J&J was

repeatedly informed, and internally discussed, the asbestos contamination in its Talc Products. For

example, a March 1992 internal memorandum at J&J’s talc supplier allegedly illustrates that it was

“common knowledge” that asbestiform minerals such as tremolite and actinolite were present in

the Vermont talc mines utilized by the Company. Id. at ¶76. In 2004, a news channel allegedly

tested J&J Baby Powder and found that it “tested at above normal levels for asbestos.” Id. at ¶88.

Upon receiving the information, the Company allegedly “frantically called its talc supplier,” and

discovered that during the prior three years, the supplier had not been performing quarterly

asbestos testing on the talc it was supplying to J&J. Id. at ¶90. In a series of 2008 emails, the

Company’s Global Creative Director repeatedly expressed concern that talc was not safe for use

around babies, and was ultimately, reprimanded. Id. at ¶¶107-108.

           C. Alleged Misrepresentations and Omissions during the Class Period
       In 2013, J&J began facing lawsuits alleging a connection between ovarian cancer and talc,

and that asbestos in its talc powder caused cancer. ¶¶120, 179-186, 192-201, 204, 213-222.

Plaintiff alleges that, shortly thereafter, the Company began issuing numerous false and misleading

                                                  8
statements – a continuation of its decade’s long scheme– which form the basis of Plaintiff’s instant

claims. Plaintiff further alleges that the various misstatements made during the Class Period were

aimed at preserving the public trust and precluding the discovery of the Company’s longstanding

misinformation campaign.

       For example, in October 2013, following a jury verdict against the Company in a case

where the plaintiff alleged that there was a link between asbestos and talc, the Company’s “Safety

& Care Commitment” webpage was updated to state that “[f]ew ingredients have demonstrated

the same performance, mildness and safety profile as cosmetic talc, which has been used for over

100 years” and has “a long history of safe use.” Id. at ¶¶126-127. The webpage stated that the

Company’s “talc is carefully selected, processed and tested to ensure that [it] is asbestos free” and

that this has been “confirmed by regular testing conducted since the 1970s.” Id. at ¶127. Plaintiff

alleges that these statements were false, as indicated by a draft version of the website contained in

the Company’s internal documents. Id. at ¶¶128-129, 142. Plaintiff alleges that the draft of the

webpage, modified by Goodrich and held in her files, contained the following edit: “Talc has over

100 years of safe use in personal care products.” Id. at ¶128. Additionally, Plaintiff further alleges

that commentary in the draft document, purportedly added by Goodrich, acknowledged, “I don’t

think we can link cosmetic talc to 100 years of use,” and that J&J “cannot say [the Talc Products

have] ‘always’ been asbestos free.” Id. at ¶128

       In February 2016, a Missouri state jury returned a verdict against J&J for failure to warn,

negligence, and conspiracy, and awarded $72 million in damages to a long-time user of J&J’s

talcum powders who suffered from ovarian cancer. Id. at ¶147. This verdict was reportedly the

first to award damages to a plaintiff linking ovarian cancer to J&J’s talc products, and it included

an award of $62 million in punitive damages. Id.



                                                  9
        On February 25, 2016, following the $72 million verdict, the FDA requested, in writing,

that J&J “provide all safety literature and data regarding talc, including data in support of the safety

of this active ingredient and data that shows potential harmful effects.” Id. at ¶150. In the

company’s letter-response, J&J allegedly represented that “[n]o asbestos-form structures have

been found during any testing” of its body powders. Id. at ¶151. The Company did not reveal that

over the years at least three independent laboratories had found asbestos in the Company’s talc.

The statements to the FDA were not the Company’s only commentary on the safety of talc during

that time period. Following articles about that jury verdict, Plaintiff alleges that the Company’s

website was updated to include various “materially false and misleading” statements including the

following:

             •   “JOHNSON’s talc products do not contain asbestos.”
             •   It is a “misperception . . . that JOHNSON’s Baby Powder contains talc made with
                 asbestos.”
             •   “Since the 1970s, talc used in consumer products has been required to be asbestos-
                 free.”
             •   “The grade of talc used in cosmetics is of high purity . . . and is free from asbestos
                 and asbestiform fibers.”
             •   “Cosmetic grade talc is only mined from select deposits from certified locations ..”
             •   “Cosmetic grade talc is . . . milled to relatively large, non-respirable particles size.”
             •   “Our sources for talc undergo comprehensive qualification.”
             •   “The incoming talc is routinely evaluated . . . .”
             •   “The incoming talc is . . . evaluated using a sophisticated battery of tests designed
                 to ensure quality, safety, and compliance with all global standards.”
             •   “The safety of talc is based on a long history of safe use and decades of research by
                 independent researchers and scientific review boards.”

Id. at ¶148. Defendant Glasgow allegedly made similar representations in a June 2016 Houston

Chronical editorial. Id. at ¶163. There, she claimed that 30 years of scientific studies and

regulatory reviews have shown that “cosmetic talc is safe” and that “I can tell you the science is

clear – cosmetic talc is, and has been, safe for use and that is the most important guiding principle


                                                    10
for every product Johnson & Johnson Consumer Inc. offers to consumers and patients.” Id. at

¶¶163-164.

       Despite the Company’s efforts, throughout 2017 and 2018, it is alleged that the truth

regarding asbestos in the Talc Products was slowly disclosed, and the Company’s stock price

began to decline. Id. at ¶¶184-237. On September 21, 2017, a law firm issued a press release (the

“Bernstein Liebhard Press Release”), entitled “Talcum Powder Lawsuit Plaintiffs Claim Unsealed

Documents Show Johnson & Johnson Knew of Talc-Asbestos Danger in 1970s, Bernstein

Liebhard LLP Reports.” Id. at ¶184. The press release indicated that plaintiffs in the ovarian cancer

lawsuits were looking to add asbestos allegations to their ovarian cancer claims. Id. In response

to the news, J&J’s stock price declined from a close of $130.94 on September 26, 2017 to a close

of $129.75 on September 27, 2017, and an event study allegedly “determined that [the decline]

was statistically significant” and “cannot be attributed to market and sector factors, or to random

volatility, but rather was caused by new company-specific information.” Id. at ¶185, 185 n.21.

       On January 30, 2018, testimony began in a New Jersey state court case (the “Lanzo Case”)

where the plaintiff, Stephen Lanzo, alleged that he developed mesothelioma as a result of exposure

to J&J Baby Powder containing asbestos. That same day, after the markets closed, Law360

published an article regarding the Plaintiff’s allegations and summarizing some of the testimony,

including the allegation that J&J had been aware that its talc contained asbestos since the 1970s.

Id. at ¶192. In response to that disclosure, J&J’s stock dropped 3% from a close of $142.43 on

January 30, 2018 to a close of $138.19 on January 31, 2018. Id. ¶193. An event study allegedly

determined that the decline was statistically significant. Id.




                                                 11
        On February 5, 2018, Mesothelioma.net published an article anticipating use of “damaging

internal company documents” during the Lanzo trial. Id. at ¶194. The article explained that the

anticipated documents would

               show that as long ago as the early 1970s, company officials
               were questioning each other about the impact of asbestos,
               and specifically about how much asbestos an infant might
               inhale if the company’s baby powder contained a 1%
               concentration of the carcinogen. This type of documentation
               is likely to weigh heavily against the consumer products
               giant as they assert in court that their product has always
               been completely asbestos free.


Id. Plaintiff alleges that following the publication of that article, the Company’s stock declined

over 5%, from a close of $137.68 on February 2, 2018, to a close of $130.39 on February 5, 2018,

the following trading day, which an event study determined to be statistically significant. Id. at

¶195. Contemporaneous publications from financial news outlets and analysts also attributed the

stock drop to the article’s pronouncements. Id. at ¶196-199.

       On February 7, 2018, the Beasley Allen Law Firm, co-lead counsel on behalf of thousands

of women in ovarian cancer related product liability lawsuits, issued a press release emphasizing

the significance of recently disclosed J&J internal documents, which had been produced to it in

discovery. Id. ¶201. Among other things, the press release alleged that the documents “shed light

on just how prevalent asbestos and heavy metals are in the talc used in Baby Powder. The

documents also show the corporations’ response to growing concerns about cancer risks.” Id.

Following the press release, J&J’s stock declined nearly 4%, from a close of $131.42 on February

7, 2018 to a close of $126.36 on February 8, 2018, which was determined to be statistically

significant. Id. at ¶202.

       Shortly thereafter, in April 2018, the jury in the Lanzo case found J&J and its talc supplier

liable for the plaintiff’s mesothelioma. Id. at ¶204. Following the verdict, Goodrich was quoted
                                                12
in a New York Daily News article as stating that “Johnson’s Baby Powder has been used for more

than 120 years and it does not contain asbestos or cause mesothelioma,” and “[w]e believe that

once the full evidence is reviewed, this decision will be reversed.” Id. at ¶205. Other spokespeople

for the Company made similar statements to investors during various conferences throughout May

2018. For example, during the Consumer and Medical Devices Business Review, Global Chief

Technology Officer Josh Ghaim claimed that, “our ingredients have . . . always been safe” and

Jorge Mesquita, Executive VP of the J&J subsidiary which produces the Baby Powder product,

promised that “we’ve been through this extensively, and we are 100% sure that our talc product is

safe.” Id at ¶208. During another conference on May 21, 2018, Mesquita similarly promised on

May 21, 2018, that “[w]e are absolutely certain that science shows that our talcum product is safe.”

Id. During that same conference, Peterson represented that the Company’s global supply chain

had been largely fixed, and that she had ensured “we’ve got the right quality and compliance in all

of our manufacturing sites around the world, both internal and external.” Id. at ¶210.

        On July 12, 2018, a jury in a Missouri product liability lawsuit (the Ingham case), the first

trial where plaintiffs alleged that their ovarian cancer was caused by asbestos in the Talc Products,

rather than talc itself, issued a $4.69 billion verdict in favor of the plaintiffs. Id. at ¶213. Following

the jury verdict, the Company’s stock price declined 1% which an event study determined to be

statistically significant. Id. at ¶214. Market commenters and financial analysists also contributed

the decline to the jury verdict. Id. at ¶¶215-218.

        Much like after the Lanzo verdict, the Company went on the defensive, and made public

statements decrying the verdict in the Ingham case. Id. at ¶¶219-222. In a July 2018 corporate

statement, J&J promised that “the evidence in the case was simply overwhelmed by the prejudice”

J&J had suffered during the proceeding, and J&J “remains confident that its products do not



                                                   13
contain asbestos and do not cause ovarian cancer.” Id. at ¶219. In fact, the Company allegedly

commented that the “the multiple errors in this trial were worse than those in the prior trials which

have been reversed.” Id. Similarly, Bloomberg reported on July 12, 2018, that Goodrich had

stated in an email that the verdict “‘was the product of a fundamentally unfair process,’” and that

“‘the evidence in the case was simply overwhelmed by the prejudice’” of the proceeding. Id. at

¶220. Goodrich also blamed “‘multiple errors’” in the proceeding for the verdict and again

promised that J&J’s products were asbestos-free and did not cause ovarian cancer. Id. During an

earnings call on July 17, 2018, Gorsky specifically referenced the Ingham case and avowed that

“we remain confident that our products do not contain asbestos and do not cause ovarian cancer,”

and that “preeminent scientific and regulatory bodies . . . have fully reviewed the full body of

scientific evidence on multiple occasions and found that it does not support the allegation that talc

causes ovarian cancer.” Id. at ¶222.

       On December 14, 2018, Reuters published a highly detailed investigative report (the

“Reuters report”) entitled, “Powder Keg: Johnson & Johnson knew for decades that asbestos

lurked in its Baby Powder.” Id. at ¶223. The article purportedly provided new information

regarding the Company’s knowledge of asbestos contamination in the Talc Products, the

Company’s alleged offensive campaign to convince regulators that talc was not a carcinogen, the

Company’s unsuccessful efforts to remove asbestos from its talc, and its failure to use “essential”

testing methods. Id. at ¶¶223-243. Furthermore, the article allegedly included never-before-seen

internal J&J documents that detailed the Company’s knowledge of asbestos in the Talc Products

and documented J&J’s longstanding fraudulent cover-up scheme. Id. at ¶223.

       Following the publication of the Reuters article, J&J’s stock price plummeted 10% from a

closing price of $147.78 the prior day to a closing price of $133. Id. at ¶233. An event study



                                                 14
allegedly determined that the decline “was statistically significant.” Id. Financial analysts and

market commenters from entities such as Forbes, Wells Fargo, and Credit Suisse also attributed

the decline to the new information revealed in the Reuters article. Id. at ¶¶234-237.

       Following the Reuters report’s revelations, several government entities announced

investigations into its allegations. A U.S. senator from the Environment and Public Works

Committee requested that the FDA “immediately investigate” to determine whether J&J’s “actions

have placed at risk the public’s health and safety.” Id. at ¶245. Another senator, from the

Committee on Health, Education, Labor and Pensions, requested documents related to the

“‘alleged decades-long effort by J&J to potentially mislead regulators and consumers about the

safety’” of Baby Powder. Id. at ¶248. The Department of Justice (“DOJ”) and Securities and

Exchange Commission (“SEC”) sent J&J “preliminary inquiries and subpoenas” regarding the

instant securities class action lawsuit, a shareholder derivative suit, two Employee Retirement

Income Security Act of 1974 class action lawsuits, and the product liability multidistrict litigation.

¶¶250-252.

             D. This Putative Class Action


       On February 8, 2019 plaintiff Frank Hall filed a putative class action complaint, on behalf

of all investors that purchased J&J securities between February 22, 2013 and February 7, 2018,

alleging violations of Section 10(b) of the Securities Act of 1934 and Rule 10(b)(5) (Count 1) by

all Defendants, and violations of Section 20(a) of the 1934 Act by defendants J&J, Gorsky, and

Caruso (Count 2). See ECF. No. 1. On February 28, 2019, the Court appointed San Diego County

Employees Retirement Association as Lead Plaintiff. See ECF No. 20. An Amended Complaint

was filed on February 28, 2019. See ECF No. 33. The new pleadings added Sandra Peterson,




                                                 15
Carol Goodrich, Joan Casalvieri, Michael Sneed, and Tara Glasgow as defendants, and also

extended the Class Period through December 2018. Id.

        Subsequently, Defendants filed the instant motion to dismiss, arguing that Plaintiff has

failed to state a claim under the applicable securities laws because: (1) the allegedly “new”

information about the existence of asbestos in J&J’s talc is immaterial; (2) alleged

misrepresentations and omissions are either true or a non-actionable opinion; (3) Plaintiff has

failed to allege a strong inference of scienter; 4) Plaintiff has not sufficiently alleged loss causation;

and (5) Plaintiff’s claims based on events occurring after February 7, 2018 (the end of the class

period proposed in the initial Complaint) are not viable. Plaintiff opposes the motion.

    II. LEGAL STANDARD

        Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss

on the pleadings, courts “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224,

233 (3d Cir. 2008) (quotations omitted). Under such a standard, the factual allegations set forth in

a complaint “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff's

entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).




                                                   16
        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must include

“enough factual matter (taken as true) to suggest the required element. This does not impose a

probability requirement at the pleading stage, but instead simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary element.” Phillips,

515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved Basketball

Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in detail the

facts upon which he bases his claim. The pleading standard is not akin to a probability requirement;

to survive a motion to dismiss, a complaint merely has to state a plausible claim for relief.” (citation

and quotations omitted)).

        In sum, under the current pleading regime, when a court considers a dismissal motion, three

sequential steps must be taken: first, “it must take note of the elements the plaintiff must plead to

state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quotations

omitted). Next, the court “should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. (quotations omitted). Lastly, “when

there are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. (quotations and brackets

omitted).

        “Independent of the standard applicable to Rule 12(b)(6) motions,” Fed. R. Civ. P. 9(b)

“imposes a heightened pleading requirement of factual particularity with respect to allegations of

fraud.” In re Rockefeller Ctr. Props. Secs. Litig., 311 F.3d 198, 216 (3d Cir. 2002); see also Fed.

R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the



                                                    17
circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

person's mind may be alleged generally.”). To satisfy this heightened pleading standard, a plaintiff

must state the circumstances of its alleged cause of action with “sufficient particularity to place

the defendant on notice of the 'precise misconduct with which [it is] charged.’” Frederico v. Home

Depot, 507 F.3d 188, 200 (3d Cir. 2007) (quoting Lum v. Bank of America, 361 F.3d 217, 223-24

(3d Cir. 2004)). Specifically, the plaintiff must plead or allege the “date, time and place of the

alleged fraud or otherwise inject precision or some measure of substantiation into a fraud

allegation.” Frederico, 507 F.3d at 200 (citing Lum, 361 F.3d at 224). Indeed, the Third Circuit

has advised that, at a minimum, Rule 9(b) requires a plaintiff to allege the “essential factual

background that would accompany ‘the first paragraph of any newspaper story’—that is, the ‘who,

what, when, where and how’ of the events at issue.” In re Suprema Specialties, Inc. Sec. Litig.,

438 F.3d 256, 276-77 (3d Cir. 2006) (quoting In re Rockefeller, 311 F.3d at 216).

       In addition to Rule 9(b)’s heightened pleading requirements, Congress enacted the PSLRA,

15 U.S.C § 78u, et seq., to require an even higher pleading standard for plaintiffs bringing private

securities fraud actions. In re Suprema, 438 F.3d at 276. This heightened pleading standard is

targeted at preventing abusive securities litigation. See Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 313 (2007) (“Private securities fraud actions . . . if not adequately contained,

can be employed abusively to impose substantial costs on companies and individuals whose

conduct conforms to the law.”); Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71,

81 (2006) (identifying “ways in which the class-action device was being used to injure the entire

U.S. economy” and listing examples such as “nuisance filings, targeting of deep-pocket

defendants, vexatious discovery requests, and manipulation by class action lawyers of the clients

whom they purportedly represent . . .”) (quotes and citations omitted).



                                                18
       The PSLRA provides two distinct pleading requirements, both of which must be met in

order for a complaint to survive a motion to dismiss. Institutional Investors Group v. Avaya, Inc.,

564 F.3d 242, 252 (3d Cir. 2009). First, under 15 U.S.C. § 78u-4(b)(1), the complaint must

“specify each allegedly misleading statement, why the statement was misleading, and, if an

allegation is made on information and belief, all facts supporting that belief with particularity.”

Winer Family Trust v. Queen, 503 F.3d 319, 326 (3d Cir. 2007) (construing 15 U.S.C. § 78u-

4(b)(1)). Second, the complaint must, “with respect to each act or omission alleged to violate this

chapter, state with particularity facts giving rise to a strong inference that the defendant acted with

the required state of mind.” 15 U.S.C. § 78u-4(b)(2).

       Both provisions of the PSLRA require facts to be pled with “particularity.” Avaya, 564

F.3d at 253. This particularity language “echoes precisely Fed. R. Civ. P. 9(b).” In re Advanta

Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999); see Fed. R. Civ. P. 9(b) (“[A] party must state

with particularity the circumstances constituting fraud or mistake.”). Indeed, although the PSLRA

complements Rule 9(b) as the pleading standard governing private securities class actions, the

rule's particularity requirement “is comparable to and effectively subsumed by the requirements

of [§ 78u-4(b)(1) of] the PSLRA.” Avaya, 564 F.3d at 253 (citations omitted).

   III. ANALYSIS

           A. Judicial Notice

       Defendants request that this Court take judicial notice of seventeen documents pursuant to

Federal Rule of Civil Procedure 201. See ECF No. 44, Defendants’ Request for Judicial Notice in

Support of Their Motion to Dismiss (“Def. Judicial Notice Br.”), Ex. 1-17. Plaintiff objects to




                                                  19
judicial notice of eleven of the proffered exhibits. 5 See ECF No. 45-4, Lead Plaintiff’s Brief in

Opposition to Defendants’ Request for Judicial Notice (“Pl. Judicial Notice Br.”).

       On a motion to dismiss, courts may consider “document[s] integral to or explicitly relied

upon in the complaint” or any “undisputedly authentic document that a defendant attaches as an

exhibit to a motion to dismiss if the plaintiffs’ claims are based on the document.” In re Asbestos

Product Liability Litig. (No. VI), 822 F.3d 125, 134 n.7 (3d Cir. 2016). Courts may also consider

facts and documents which are subject to judicial notice under Federal Rule of Evidence 201. A

fact is appropriate for judicial notice if it “is not subject to reasonable dispute because it: (1) is

generally known within the trial court's territorial jurisdiction; or (2) can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

       Plaintiff does not oppose limited judicial notice of Exhibit 1, an SEC form 10-K filed by

J&J, for the fact that the form was filed with the SEC and that the statements included in the filing

were made. Pl. Judicial Notice Br. at 5. However, Plaintiff objects to judicial notice of the

document to the extent J&J seeks to admit the exhibit “for the truth of contested matters it discusses

– such as J&J’s defensive position that there is an ‘absence of any credible scientific evidence

suggesting that the Talc Products contain dangerous levels of tremolite asbestos or any other type

of asbestos.” Id.    Similarly, Plaintiff does not object to judicial notice of the existence of the

contents of Exhibits 2, 5, and 9, each of which is a document issued by a government entity or

public agency, but objects to the Court assuming the truth of the matters asserted in those

documents. Id. Because these documents are publicly available authentic records, or documents


5
  Plaintiff does not oppose Defendants’ request for judicial notice of Exhibits 6-8,11,13,15, each
of which was either expressly relied upon in the Amended Complaint or consists of historical stock
price data. See Pl. Judicial Notice Br. at 3-5. Accordingly, the Court takes judicial notice of those
exhibits.
                                                  20
issued by government and public agencies, the Court will take judicial notice of Exhibits, 1, 2, 5,

and 9, however, to the extent Defendants attempt to rely on those documents to create a defense

to the Complaint’s otherwise well-pled allegations, and suggest that this Court should assume the

factual assertions in those documents to be true, the Court finds it inappropriate to do so, at this

juncture.

       Finally, Plaintiff objects to judicial notice of the remaining exhibits: Ex 3., March 5, 2019

Statement from U.S. Food and Drug Administration Commissioner Scott Gottlieb, M.D. and Susan

Mayne, Ph.D., director of the Center for Food Safety and Applied Nutrition; Ex. 4, The U.S. Food

and Drug Administration webpage regarding a 2009-2010 talc study; Ex. 10, a 2016 scientific

study from the Journal of the National Cancer Institute, entitled “Douching, Talc Use, and Risk of

Ovarian Cancer”; Ex. 12, “Prospective Study of Talc Use and Ovarian Cancer”; Ex. 14, February

13, 1975 letter from G. Lee regarding “CTFA Talc Subcommittee Meeting with Food and Drug

Administration, Washington, D.C., February 7, 1975,”; Ex. 16-17., CNN articles by Matt Egan

from February 5 and February 8, 2019.

       Exhibits 3 and 4 are both excerpts from the Food and Drug Administration’s (FDA)

website. Although statements from government entities are typically appropriate for judicial

notice, Exhibit 3 was issued on March 5, 2019, three months after the close of the Class Period.

Thus, it arguably has minimal relevance to the claims at issue, here. Exhibit 4, although it does

not contain a publication date, notes the release of a March 12, 2019 safety alert regarding cosmetic

talc, and thus, also appears to post-date the Class Period. Accordingly, the Court declines to take

judicial notice of either document. See In re PTC Therapeutics, Inc. Sec. Litig., 2017 WL 3705801,

at *3 n.5 (D.N.J. Aug. 28, 2017) (declining to take judicial notice of post-class period public




                                                 21
documents because “their relevance to the issues here – e.g., what was known to PTC at the time

it made the alleged misstatements – is quite low”).

        Exhibit 10 is a scientific study sponsored U.S. National Institutes of Health (NIH) and

published in the National Cancer Institute journal. Defendants contend that the study is appropriate

for judicial notice because it was sponsored by the NIH and courts may take notice of information

reported by government administrative agencies.          Def. Judicial Notice Br. at 5. Although

Defendants are correct that courts may generally take judicial notice of a document issued by a

governmental agency, the Court declines to take judicial notice of Exhibit 10. Schmidt v. Skolas,

770 F.3d 241, 249 (3d Cir. 2014) (finding it appropriate to take judicial notice of documents that

are the records of government agencies). Defendant primarily seeks to introduce Exhibit 10 to

contest the allegation that there is a link between talc and ovarian cancer. See Def. Br. at 27 (citing

Exhibit 10 for the proposition that “a large prospective study” “did not observe an association

between recent talc use and ovarian cancer.”) Because Exhibit 10 addresses the merits of Plaintiff's

claims, is not relied upon or integral to the Complaint, and would require the court to delve into

the scientific evidence that forms the crux of the parties’ dispute, the Court declines to take judicial

notice of the study.

        Defendants contend that Exhibits 12 and 14 are documents linked directly from the Reuters

article, which is Exhibit 3 to the Amended Complaint. Def. Judicial Notice Br. at 5-6. Similarly,

Exhibit 12 is a study referenced in the draft of the J&J Safety Care and Commitment Website, and

quoted in Paragraph 131 and Exhibit 2 of the Amended Complaint. Id. Although these documents

are referenced in exhibits to the Complaint, they are not, themselves, “integral to” or “expressly

relied upon” in the Complaint. In re Asbestos Product Liability Litig., 822 F.3d at 134 n.7. The

mere fact that the documents are referenced or quoted in an Exhibit to the Amended Complaint



                                                  22
does not render the exhibits themselves appropriate for consideration on a motion to dismiss. See

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (“[T]he critical

[issue] is whether the claims in the complaint are ‘based’ on an extrinsic document and not merely

whether the extrinsic document was explicitly cited.”).           Furthermore, the inferences that

Defendants wish to draw from these documents are inappropriate at this juncture. Like Exhibit

10, Defendants largely point to these documents to establish substantive merits-based defenses

regarding the science underlying the Complaint’s allegations. Accordingly, the Court declines to

take judicial notice of Exhibits 12 and 14.

        Exhibit 16-17 are both CNN news articles, which are not referenced in the Complaint, but

provide analysis of the Dow Jones’ historical average price data. Because the documents convey

historical stock data, the Court will take judicial notice of Exhibits 16 and 17. See In re Intelligroup

Sec. Litig., 527 F. Supp. 2d 262, 272-74 (D.N.J. 2007) (taking judicial notice of “stock price data

compiled by a reliable financial news service.”). However, to the extent Defendants seeks to create

factual disputes regarding the cause for the decline in J&J stock, the Court will grant Plaintiff the

benefit of all reasonable inferences from the facts as alleged, as required at this phase of the

litigation.

              B. The Section 10(b) and Rule 10b–5 Claims

        The private right of action under Section 10(b) and Rule 10b–5 “creates liability for false

or misleading statements or omissions of material fact that affect trading on the secondary market.”

In re Burlington Coat Factory Sec. Litig., 114 F.3d at 141. In relevant part, Rule 10b–5 makes it

unlawful for an individual “[t]o make any untrue statement of a material fact or to omit to state a

material fact necessary in order to make the statements made, in the light of the circumstances

under which they were made, not misleading . . . in connection with the purchase or sale of any



                                                  23
security.” 17 C.F.R. § 240.10b–5(b). To state a claim under Section 10(b) and Rule 10b–5, the

plaintiff must allege: “(1) a material misrepresentation or omission, (2) scienter, (3) a connection

with the purchase or sale of a security, (4) reliance, (5) economic loss, and (6) loss causation.”

Gold v. Ford Motor Co., 577 F. App’x 120, 122 (3d Cir. 2014) (citing Dura Pharms., Inc. v.

Broudo, 544 U.S. 336, 341-42 (2005)).

       Under Section 10(b) and Rule 10b–5, a misrepresentation or omission of fact is material

“if there is a substantial likelihood that a reasonable shareholder would consider it important” in

making an investment decision, and there is a “substantial likelihood that the disclosure of the

omitted fact would have been viewed by the reasonable investor as having significantly altered the

‘total mix’ of information made available.” Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988)

(quoting TSC Indus. v. Northway, 426 U.S. 438, 440, 449 (1976)); see also Oran v. Stafford, 226

F.3d 275, 282 (3d Cir. 2000). Importantly, to be actionable, a statement or omission must have

been materially misleading at the time it was made; liability cannot be imposed on the basis of

subsequent events. In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1330 (3d Cir. 2002).

       Additionally, because materiality is a mixed question of law and fact, “[o]nly if the alleged

misrepresentations or omissions are so obviously unimportant to an investor that reasonable minds

cannot differ on the question of materiality is it appropriate for the district court to rule that the

allegations are inactionable as a matter of law.” Shapiro v. UJB Financial Corp., 964 F.2d 272,

280 n. 11 (3d Cir. 1992) (citation omitted). The Third Circuit has warned that the task of

determining materiality can be especially difficult when the statement at issue contains “soft”

information, i.e., statements of subjective analysis or extrapolation, such as opinions, motives, and

intentions, or forward looking statements, such as projections, estimates, and forecasts. Craftmatic

Sec. Litig. v. Kraftsow, 890 F.2d 628, 642 (3d Cir. 1989).



                                                 24
       However, regardless of whether a piece of information is material, Section 10(b) and Rule

10b–5 “do not create an affirmative duty to disclose any and all material information.” Matrixx

Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011). Indeed, “[s]ilence, absent a duty to disclose,

is not misleading under Rule 10b–5.” City of Edinburgh Council v. Pfizer, Inc., 754 F.3d 159, 174

(3d Cir. 2014) (quoting Basic, 485 U.S. at 239 n. 17). Rather, “[d]isclosure is required ... only

when necessary ‘to make ... statements made, in the light of the circumstances under which they

were made, not misleading.’” Matrixx, 563 U.S. at 44 (quoting 17 C.F.R. § 240.10b–5(b)); see

also City of Edinburgh, 754 F.3d at 174; Burlington, 114 F.3d at 1432 (“[P]ossession of material

nonpublic information alone does not create a duty to disclose it.”).

       Additionally, according to the Supreme Court’s decision in Omnicare, Inc. v. Laborers

Dist. Council Constr. Indus. Pension Fund, when the alleged misleading statement at issue is an

opinion or a belief, whether that statement is ‘misleading’ “depends on the perspective of a

reasonable investor: The inquiry (like the one into materiality) is objective.” 575 U.S. 175, 185

(2015). Although Omnicare examined claims under Section 11 of the Securities Act of 1933, these

principles are “not unique to § 11.” Id. at 191. Rather, “[t]hey inhere, too, in much common law

respecting the tort of misrepresentation,” id., and are therefore arguably applicable to claims under

Section 10(b) as well. See In re Merck & Co., No. 05-1151, 2015 WL 2250472, at *21 (D.N.J.

May 13, 2015) (finding Omnicare's analysis of misleading opinions, instructive, to some extent,

on the viability of claims regarding misleading opinions under Section 10(b)).

As the Supreme Court observed:

               The Restatement of Torts, for example, recognizes that ‘[a]
               statement of opinion as to facts not disclosed and not otherwise
               known to the recipient may’ in some circumstances reasonably ‘be
               interpreted by him as an implied statement’ that the speaker ‘knows
               facts sufficient to justify him in forming’ the opinion, or that he at
               least knows no facts ‘incompatible with [the] opinion.’ When that is

                                                  25
                so, the Restatement explains, liability may result from omission of
                facts—for example, the fact that the speaker failed to conduct any
                investigation—that rebut the recipient's predictable inference.

Omnicare, 575 U.S. at 191 (quoting Restatement (Second) of Torts § 539 at 85, Comment a at 86,

Comment b at 87 (1976) (citations omitted)). These principles are consistent with the Third

Circuit's admonition that when evaluating Section 10(b) claims, courts must examine allegedly

misleading statements in context, to determine whether they were indeed misleading. See City of

Edinburgh, 754 F.3d at 167. Furthermore, the Third Circuit has deemed determinative that

“[o]pinions are only actionable under securities laws [including Section 10(b),] if they are not

honestly believed and lack a reasonable basis.” Id. at 170.

        In addition to opinions and beliefs, a defendant may not be held liable for an alleged

misrepresentation that consists of nothing more than vague and nonspecific expressions of

corporate optimism. Advanta, 180 F.3d at 538. Such statements “constitute no more than ‘puffery’

and are understood by reasonable investors as such.” Id. (quoting Burlington, 114 F.3d at 1428

n. 14). Thus, if a false or misleading statement is “too vague to ascertain anything on which a

reasonable investor might rely,” it is inactionable as corporate puffery. In re Aetna, Inc. Sec. Litig.,

617 F.3d 272, 284 (3d Cir. 2010)

                    i. The Alleged Material Misstatements and Omissions

        As an initial matter, the Court makes clear that, at this pleading phase of the litigation, the

Court has not, and will not, assess the substantive merits, or truthfulness, of the alleged

misstatements and omissions identified by Plaintiff. Critically, in this case, many of the identified

misstatements involve interpretations of complex scientific evidence, which are the appropriate

fodder for expert testimony. The Court assumes, as it must on a motion to dismiss, the truth of

Plaintiff’s well-pled allegations; to the extent Plaintiff has sufficiently alleged facts suggesting that


                                                   26
the identified statements were false or misleading, the Court grants Plaintiff all reasonable

inferences from those facts, without expressing an opinion as to the underlying substance of

Plaintiff’s allegations.

        The basis of Plaintiff’s claims in the instant case are hundreds of allegedly false or

misleading misstatements issued by Defendants between February 2013 – and October 2018 in

furtherance of J&J’s purported scheme to conceal the truth about the safety of its Talc Products

from investors and the public. See AC ¶¶253-391. Here, Defendants argue that Plaintiff has failed

to adequately allege that Defendants' statements are materially false or misleading. In that regard,

Defendants do not specifically point to particular misleading statements in the Amended

Complaint; instead, they identify categories of statements, and provide examples within those

categories, which they contend are insufficient to sustain a securities fraud claim. Def. Br. at 10-

1. Specifically, Defendants argue that each of the alleged misstatements falls into one of several

broad categories 1) “[g]eneral statements regarding J&J’s commitment to quality, research and

development, and product safety,” see, e.g., AC ¶¶ 253, 258, 261, 263, 269, 271, 273, 275, 277,

278, 281, 284, 296, 309, 327, 356, 358, 360, 361, 367-69.; 2) “[s]pecific statements that J&J’s

talc and consumer talc products are ‘carefully tested,’ ‘safe,’ and ‘asbestos free,’” see, e.g., id. at

¶¶ 292, 294, 299, 302-03, 311, 318, 321, 331, 335, 338-41, 346-47, 350, 359, 370, 375, 379, 382,

and 3) “[s]tatements about J&J subsidiaries involvement in product liability lawsuits . . . and

[c]ertain Defendants . . . assessment of jury verdicts rendered against the Company in the PL

Lawsuits,” see, e.g., id. at ¶¶ 272, 274, 282, 286, 297, 302, 307, 315-16, 324-26, 329, 333, 344,

353-55, 365, 379-80, 388, 390. The Amended Complaint spans over 240 pages and contains

numerous, detailed, allegations of false or misleading statements which were issued in, among

other things, J&J’s SEC filings, website, earnings calls, press releases, and media reports. See



                                                  27
generally id. at ¶¶ 253-391. In that connection, Plaintiff has provided the Court with a chart,

totaling over 100 pages, summarizing each misstatement or omission identified in the complaint,

the speaker, and the reason why the statement is allegedly false or misleading. See ECF No. 45-

1, Appendix 1. However, the Court will not examine each statement individually, but rather,

consistent with the parties’ briefing, the Court will assess each category of allegedly false and

misleading statements, and identify specific statements as examples, where necessary.

                          1. General Statements Regarding the Company’s Commitment to
                             Product Safety and Quality

       Defendants contend that Plaintiff has not adequately alleged that any of the statements

regarding the quality and safety of the Talc Products are inaccurate. Def. Br. at 31. Furthermore,

Defendants contend that even if false, the statements are “vague” and “general,” and constitute

non-actionable “puffery.” Def. Br. at 31.

       Plaintiff contends that both Defendants’ present-day and historical statements about J&J’s

commitment to safety and quality assurance policies were materially misleading. Pl. Br. at 27. In

that regard, Plaintiff points to Defendants’ statements, in various SEC filings between 2013 and

2017, expressing that the Company was “committed to investing in research and development with

the aim of delivering high quality,” and “improving existing products.” See, e.g., AC ¶¶256, 258,

263, 273, 275, 281, 296, 327, 356. Plaintiff also alleges, for example, in July 2013, during a

conference call with investors, Peterson allegedly informed investors that as part of its “quality

initiative,” the Company was “trying to ensure that we have the highest standard of quality for the

safety and care of our patients and consumers” and the Company was identifying problems with

its products early and taking any necessary corrective action. Id. at ¶261. As another example,

during a healthcare conference on January 12, 2015, Gorsky allegedly stated that “quality and

safety” was the Company’s “number-one priority” and that they had made a number of changes to

                                                28
“make sure that [J&J] addressed any of the outstanding issues that [the Company] was facing.” Id.

at 277. On several occasions, Gorsky and Glasgow, both in oral statements and on the Company’s

website, emphasized the Company’s commitment to “taking care of mothers and babies” and

helping people live longer, healthier, and happier lives.” Id. at 278, 284

        In Plaintiff’s view, these statements regarding the safety and quality of J&J’s products

were material misstatements or omissions, because Defendants failed to disclose that (i) asbestos

had repeatedly been found in the Company’s Products, (ii) J&J purposely avoided “essential”

testing methods, and (iii) J&J had purposely influenced and manipulated regulators and lied to the

FDA regarding asbestos testing and safety. Pl. Br. at 29. Relying primarily on out-of-circuit cases,

Plaintiff contends that “puffery in one context may be material in other contexts” and here, because

the Company’s actions were such an extreme departure from its public representations about J&J’s

current and past practices, the statements were materially misleading, rather than mere puffery.

Id.

       “[V]ague and general statements of optimism constitute no more than puffery and are

understood by reasonable investors as such.” Advanta, 180 F.3d at 538 (internal quotes and

citations omitted); see also Aetna, 617 F.3d at 283 (noting that puffery includes “statements of

subjective analysis or extrapolations, such as opinions, motives and intentions, or general

statements of optimism.”). “[A]lthough questions of materiality have traditionally been viewed as

particularly appropriate for the trier of fact, complaints alleging securities fraud often contain

claims of omissions or misstatements that are obviously so unimportant that courts can rule them

immaterial as a matter of law at the pleading stage.” Aetna, 617 F.3d at 283.

       In Shapiro v. UJB Fin. Corp., 964 F.2d 272, 282 (3d Cir. 1992), relied upon by Plaintiff,

the defendant, a banking institution, characterized its lending policies as “prudent,” “cautious,”



                                                29
and “conservative,” and also emphasized its “strict” credit administration practices, its “minimal”

foreign loan exposure, and its “basic” approach to loan management. Id. at 276. It also represented

that its loan loss reserves were “strong” or “very strong,” and had been and would continue to be

“maintained at a level adequate.” Id. While making those representations, the company allegedly

concealed the truth about the company’s loan loss reserves, financial health, lending practices, and

internal controls. Id. at 281–82. The Third Circuit explained that “[b]y addressing the quality of

a particular management practice, a defendant declares the subject of its representation to be

material to the reasonable shareholder, and thus is bound to speak truthfully.” Id. at 282. Further,

it found that, although the terms used by the company were general, “a reasonable investor would

be influenced significantly by knowledge that a bank has knowingly or recklessly hidden its true

financial status by deliberately misstating its level of non-performing loans, failing to provide

adequate reserves, and indulging its problem loan customers.” Id. Thus, the court found that

defendant’s general statements in that regard were actionable as securities fraud.

        Here, although Defendants have broadly identified this category of statements as “[g]eneral

statements regarding J&J’s commitment to quality, research and development, and product

safety,” the Court finds that certain statements within this category are actionable as securities

fraud, while others are not.

        As an initial matter, some of the alleged misstatements within this category are clearly

more general statements regarding the Company’s values and motivations, and thus, constitute

puffery.   For example, the Amended Complaint identifies the following misstatements: (1)

statements on the Company’s website that J&J “continue[s] to take [its] research to the next level

by looking at all the science . . . that help our babies thrive and grow” and that J&J “help[s] families

make the little moments – like bath time” serve as “an opportunity to nurture your baby’s ability



                                                  30
to learn,” AC ¶278; (2) a statements by Gorsky during a January 2014 conference call that the

Company’s “Chief Medical and Chief Quality Officers are setting new benchmarks for medical

safety and implementing a more consistent global approach for monitoring the use of our end

market products that is very patient- and consumer-centric for ensuring that they are safe and

performing as expected and as intended. While we’re pleased with the progress that we’ve made

here, we’re not yet satisfied, and we’ll keep doing whatever it takes to ensure that we continue to

earn the trust of consumers and patients around the world,” id. at ¶269; (3) a statement by Gorsky

at an April 23, 2015 Shareholders Meeting, that “Johnson & Johnson is committed to helping

mothers and babies, we never want to forget the needs of the world’s smallest patients . . . Caring

inspires us day in and day out as we strive to make a difference for people who count on us the

most. And as the world’s largest and best healthcare company in the world, we’re committed to

reaching more people in more places in more ways. We’re helping people ultimately live longer,

healthier, and happier lives,” id. at ¶284; and (4) a statement by Gorsky at an April 2018

shareholder meeting that “at Johnson & Johnson, we are committed to meeting the needs of our

stakeholders, as defined in Our Credo, the doctors, the nurses and patients and the mothers and

fathers and all others who use our products. . . . Guided by our purpose-driven strategies and values

that are rooted in our credo, we will always put the needs and well-being of the people we serve

first,” id. at ¶361. These statements – and other similar statements identified in the Amended

Complaint – are general value-oriented statements regarding the Company’s commitment to

consumer safety; critically, many of these statements do not even specifically address the Talc

Products or make any specific claims about the Company’s quality assurance process and

procedures, related to those products. See Ong v. Chipotle Mexican Grill, Inc., 294 F. Supp. 3d

199, 232 (S.D.N.Y. 2018) (finding that company’s statements that it was “committed to serving



                                                 31
safe, high quality food to [its] customers” and that its “food safety programs are also designed to

ensure that [the company] compl[ies] with applicable federal, state and local food safety

regulations” were inactionable puffery because they were “couched in aspirational terms.”).

Unlike in Shapiro, where the defendant addressed specific business practices, these statements are

the type of “vague and general statements of optimism” and aspirational goal statements routinely

issued by companies selling consumer products and not the type of assertions upon which a

reasonable investor would rely. Advanta, 180 F.3d at 538; see also U.S. S.E.C. v. Kearns, 691 F.

Supp. 2d 601, 617 (D.N.J. 2010) (finding that medical transcriptions company’s statements about

“disciplined business practice” and the experience and discipline of its management team, were

merely puffery because no reasonable investor would have relied on them); In re Hertz Glob.

Holdings, Inc. Sec. Litig., No. 13-7050, 2017 WL 1536223, at *11 (D.N.J. Apr. 27, 2017), aff’d

sub nom, 905 F.3d 106 (3d Cir. 2018) (finding that statements about “strong” and “record”

financial results, as well as the generally optimistic statements, constituted puffery because they

“are not determinate, verifiable statements.”). Thus, I find that the identified value-oriented

statements – and other similar statements -- are not sufficiently material to rise to liability for

securities fraud, and Plaintiff’s claims premised on such statements are dismissed.

       However, certain statements regarding the Company’s quality assurance process were

ostensibly meant to preclude investors and the public from second-guessing the Company’s

approach to quality assurance and research, which according to Plaintiff, furthered the alleged

scheme to cover up the truth about the safety of the Talc Products. In addition to the statements

regarding quality control and assurance in the Company’s SEC filings, many of the Individual

Defendants made public announcements that, although they did not specifically reference the Talc

Products, suggested that the Company was taking corrective action to address quality control



                                                32
issues with its products. For example, in a July 2013 conference call regarding the Company’s

second-quarter 2013 financial results, Peterson explained that

               [the Company’s] quality effort is across the enterprise, across all of
               our businesses, our manufacturing sites as well as all of our R&D
               sites, because they are under the scope of trying to ensure that we
               have the highest standard of quality for the safety and care of our
               patients and consumers. So, when we launched the quality initiative
               a number of years ago, the focus really was on ensuring that we’ve
               got consistent quality standards. . . . And we have, obviously as
               we’ve gone through all of this work, we have identified corrective
               actions, and we’ve immediately taken those corrective actions. . . .
               We’re putting in place processes and systems so that we have early
               warning systems in place to understand if we think there may be
               something going on with a product. So we identify it early and we
               go out and correct it. . . . one of the very important changes that we
               have been making with our global supply chain is ensuring that all
               of our external suppliers – so, our material suppliers – are
               thoroughly reviewed, are thoroughly managed, and that they are
               living up to our quality standard

id. at ¶261. Similarly, during a healthcare conference on January 12, 2015, Gorsky stated that

“quality and safety, [is] our number-one priority in dealing with patients and consumers. We’ve

made a number of changes over the last few years, frankly to make sure that we addressed any of

the outstanding issues that we were facing, but also more importantly to set us up for a benchmark

going forward.” Id. at ¶277.

        By placing the nature of the Company’s quality assurance procedures “in play,”

Defendants were also required to disclose “certain facts contradicting th[ose]representations.”

Shapiro, 964 F.2d at 281. Here, Plaintiff specifically alleges that, despite various individual

defendants’ attestations to the contrary, the Company was not focused on quality assurance, and

research and development. The identified statements, and other similar attestations, go to the heart

of Plaintiff’s theory that the Company’s quality assurance procedures were intentionally deficient,

and that the Company deliberately avoided utilizing “essential” testing which might reveal the



                                                33
existence of asbestos in its Talc Products. Other courts have similarly concluded that statements

emphasizing the strength of a particular business operation may be actionable as securities fraud,

where those operations are in reality deficient. See e.g., In re Equifax Inc. Sec. Litig., 357 F. Supp.

3d 1189, 1218–19 (N.D. Ga. 2019) (finding that defendants’ alleged representations that it

possessed a “highly sophisticated data information network” and “advanced security protections”

were material misrepresentations where the plaintiff alleged “a variety of facts showing that [the

company’s] cybersecurity systems were outdated, below industry standards, and vulnerable to

cyberattack, and that [the company] did not prioritize data security efforts.”); Bricklayers &

Masons Local Union No. 5 Ohio Pension Fund v. Transocean Ltd., 866 F. Supp. 2d 223, 243

(S.D.N.Y. 2012) (finding that defendants alleged representations that it “conducted ‘extensive’

training and safety programs” were materially misleading where the plaintiff alleged facts

suggesting that “the measures were insufficient to address applicable legal requirements and

created a high risk of legal exposure.”); cf. Howard v. Arconic Inc., 395 F. Supp. 3d 516, 547

(W.D. Pa. 2019) (finding that company’s “general statements about its values, workplace safety,

and ethics—which read like mission statements rather than guarantees” were not misleading where

the plaintiff’s securities fraud claims did not involve safety issues, but rather, involved allegations

that the company sold a particular product for inappropriate end uses). Thus, at this juncture, in

light of Plaintiff’s allegations that the Company was knowingly hiding the existence of asbestos

in its Talc Products, purposefully avoiding the use of testing methods which might reveal the

existence of asbestos, and making misrepresentations to the FDA regarding asbestos testing and

safety, the Court cannot conclude that the Company’s representations that it was focusing on

research and development, ensuring the quality of its outside materials, and providing high quality




                                                  34
products, were “so obviously unimportant to an investor that reasonable minds cannot differ on

the questions of materiality.” Shapiro, 964 F.2d. at 280.

                            2. Statements      that      the            Talc       Products         were
                               “safe” and “asbestos free”

        Defendants also contend that the statements that the Talc Products are “safe” and “asbestos

free” are inactionable. Def. Br. at 19-20. First, Defendants argue that those statements are actually

true, as Plaintiff has failed to identify data, test results, or other facts supporting the inference that

the statements were false at the time they were made; and second, that even if proven false, the

statements are inactionable opinions. Def. Br. at 20; ECF No. 48, Reply Brief to Opposition to

Motion (“Def. Reply Br.”) at 5. In that connection, Defendants insist that Plaintiff has not provided

“contemporaneous testing data” indicating the existence of asbestos in the Company’s Talc

Products and that Plaintiff relies on isolated and debunked testing results which are insufficient to

adequately allege that the Talc Products were unsafe or contaminated with asbestos between 2013

and 2018. Def. Br. at 22-23. In Defendants’ view, the historical allegations regarding the

avoidance of essential testing methods in the 1970s and the finding of asbestos in the Baby Powder

in 2004, “are irrelevant to the question of whether Defendants made misstatements regarding

troubling testing results regarding asbestos during (or anywhere near in time) to the Class Period”

which began in 2013. Def. Reply Br. at 5. Further, Defendants argue that the statements are “at

most, subjective interpretations of complex data, which constitute inactionable opinion statements

that cannot support a claim for securities fraud.” Def. Reply Br. at 6.

        Plaintiff disputes Defendants’ characterization of the statements regarding the asbestos free

nature of their products as opinions, and contends that Defendants’ statements “were not

‘subjective interpretation[s] or expression[s] of belief,’” but rather “‘painted a favorable picture

without including the details that would have presented a complete and less favorable one.’” Pl.

                                                   35
Br. at 18 (quoting SEB Inv. Mgmt. AB v. Endo Int’l, PLC, 351 F. Supp. 3d 874, 900 (E.D. Pa.

2018)).     Furthermore, even if the statements are found to be opinions, in Plaintiff’s view,

Defendants did not honestly believe the proffered statements regarding the safety of talc, as

indicated by the Company’s internal documents, and Defendants lacked a reasonable basis for

making the proffered statements. Id. at 19. Additionally, Plaintiff contends that “Defendants’

statements put the safety and purported asbestos-free nature of the products at issue, but withheld

existing material information on those same subjects,” such as J&J’s alleged avoidance of

important testing methods, J&J’s unsuccessful attempts to remove tremolite from its talc, and the

Company’s alleged scheme to conceal the asbestos contamination; according to Plaintiff, these

omissions rendered the Company’s statements materially misleading. Pl. Br. at 30. Thus, Plaintiff

argues that both Defendants’ historical statements, and those during the Class Period, are

materially misleading. Id.

          The Court finds that Plaintiff has sufficiently alleged facts suggesting that that Defendants’

statements regarding the safety and asbestos free nature of its Talc Products were either false or

materially misleading, at the time they were made. To begin, in addition to public statements in

newspapers and to investors during conference calls, during the Class period, the Company

repeatedly issued statements on its website reaffirming the safety of talc and its talc products. The

Company’s “Our Safety and Care Commitment” website was updated to include the following

statement from Casalvieri, Director of Toxicology and Skincare, which stated that

                 [a]s a toxicologist in our Consumer business, my job is to make
                 certain a product is safe by assessing whether any ingredient in that
                 product poses a risk. We want to assure women and caregivers who
                 use our talc products that numerous studies support its safety, and
                 these include assessments by external experts in addition to our
                 company testing. Many research papers and epidemiology studies
                 have specifically evaluated talc and perineal use and these studies
                 have found talc to be safe.

                                                   36
AC ¶266. On February 24, 2016, following the $72 million verdict in one of the first successful

cases linking talc and ovarian cancer, J&J allegedly created a page on its website, entitled “The

Facts About Talc Safety” which explained among other things, that “Johnson’s talc products do

not contain asbestos,” the “[t]he safety of talc is based on a long history of safe use and decades

of research by independent researchers and scientific review boards,” and that the Company’s

“sources for talc undergo comprehensive qualification. The incoming talc is routinely evaluated

using a sophisticated battery of tests designed to ensure quality, safety, and compliance with all

global standards.” Id. at ¶299; see also ¶147. Similarly, Goodrich was quoted in a New York

Daily News article, following the Lanzo verdict, as stating that “Johnson’s Baby Powder has been

used for more than 120 years and it does not contain asbestos or cause mesothelioma.” Id. at ¶359

        Notwithstanding those statements, Plaintiff’s Complaint alleges that during the Class

Period, J&J and Goodrich internally acknowledged that the Company could not espouse that “talc

has over 100 years of safe use in personal care products,” id. at ¶¶128, 267; see also AC Ex. 2;

that J&J’s outside testing laboratory did not think the testing method used by J&J was “optimal”

for identifying asbestos, id. at 110; and that “[t]o this day, J&J has not adopted concentration

method for testing its talc despite the Company’s knowledge that this would allow detection of

asbestos in its talc and talcum powders when present in trace amounts,” id. at ¶67. To the extent

Defendants rely on other tests as providing a reasonable and good faith basis for their statements,

Plaintiff has sufficiently alleged the existence of alternative testing and that Defendants allegedly

chose to remain willfully ignorant of the possibility that there was asbestos in the Company’s Talc

Products. Additionally, Plaintiff claims that Goodrich admitted internally that scientific sources

“could be interpreted as suggesting a causal effect” between talc and ovarian cancer, and that

studies cited by J&J “send mixed messages.” Id. at ¶¶266-268.

                                                 37
       Indeed, as alleged, Defendants were admittedly aware of contrary test results and yet,

indicated to the public at large, via statements on the Company website and elsewhere, that J&J

had “carefully assessed all available data on talc and consumers can feel confident that the

overwhelming body of research and clinical evidence continues to support the safety of cosmetic

talc.” Id. at ¶288. Thus, Plaintiff has sufficiently alleged the existence of scientific evidence, of

which defendants were aware, suggesting the falsity of Defendants’ statements; although expert

discovery may eventually prove otherwise, at this early juncture, the Court assumes those

statements to be true. Accordingly, the Court finds that Defendants’ statements that their Talc

Products were asbestos-free, in the face of the alleged contrary scientific evidence that Defendants

were aware of, were arguably false.

       Furthermore, even assuming Defendants’ statements were merely opinions based on

assessment of all the scientific evidence available to the Company, Plaintiff has sufficiently alleged

that the statements were “materially misleading,” because they did not express the actual belief of

the Company and lacked a reasonable basis. City of Edinburgh, 754 f.3d at 170. In Omnicare, the

Supreme Court explained that an opinion may be an actionable misrepresentation or misleading

omission if (1) the statement expresses an opinion not actually held by the speaker (subjectively

false) and contains an embedded assertion of incorrect facts (objectively false), or (2) the speaker

omits facts concerning the basis for the opinion and “those facts conflict with what a reasonable

investor would take from the statement itself.” Id. at 1326, 1329; see also City of Edinburgh, 754

F.3d at 170 (“Opinions are only actionable under the securities laws if they are not honestly

believed and lack a reasonable basis.”).

       Although Defendant’s statements regarding the safety of its Talc Products required some

degree of interpretation of scientific evidence, here, unlike in City of Edinburgh, Plaintiff alleges



                                                 38
that defendant’s own internal statements undercut their public interpretations of the data available.

In that case, investors brought a securities fraud suit against Pfizer, a pharmaceutical manufacturer,

and the company’s executives. City of Edinburgh, 754 F.3d at 170. The plaintiff alleged that the

pharmaceutical manufacturer’s statement in a press release, that it planned to proceed to the third

phase of a clinical trial of an experimental drug based on the success of the second phase’s interim

results, was false and actionable as securities fraud. Id. The plaintiff alleged that confidential

witnesses from the company indicated that phase 2 of the trial had presented certain safety

concerns and did not show a significant deviation between patients treated with the experimental

drug and the placebo. Id. In reviewing the allegations, the Third Circuit concluded that at best,

plaintiff’s allegations demonstrated “a difference of opinion” regarding whether initiating phase

3 of the clinical trial was warranted, and absent allegations that defendants “did not honestly

believe their interpretation of the interim results or that it lacked a reasonable basis” the opinion

was not actionable as securities fraud. Id. Further, the Third Circuit noted that that the press

release did not proffer statements about the efficacy or safety of the drug, or the strength of the

results, and in fact, explicitly cautioned investors that no conclusion could be drawn about the

phase 2 interim results until the conclusion of the phase 2 trial. Id. at 174-75. Here, unlike in City

of Edinburgh, J&J’s statements regarding the safety of its Talc Products and the existence of

asbestos in those products, as alleged, do not merely stem from a difference in opinion regarding

the efficacy of the testing utilized or the interpretation of the scientific results. Critically, Plaintiff

has alleged that the Company’s own internal documents and statements directly contradicted the

Company’s public statements regarding the safety of the Talc Products. C.f. Hoey v. Insmed Inc.,

No. 16-4323, 2018 WL 902266, at *15-17 (D.N.J. Feb. 15, 2018)(finding that plaintiff had failed

to adequately allege falsity where there were no allegations of the company being “informed about



                                                    39
any concerns” with the trial and no allegations that defendant doubted or contradicted the opinion

it represented to investors). For example, the draft version of the Company’s “Safety & Care

Commitment” deliberately omitted the word “safe” from the Company’s statement that “Talc has

over 100 years of safe use in personal care products” and internal comments by Goodrich stated

“I don’t think we can link cosmetic talc to 100 years of use,” and that J&J “cannot say [the

company’s Talc Products have] ‘always’” been asbestos free. AC ¶128; see also AC, Ex. 2.

Furthermore, another note in the draft document acknowledged that there were omitted scientific

sources from the webpage which “could be interpreted as suggesting a causal effect [between

ovarian cancer and talc]” and noted that even some of the studies references on the webpage “send

mixed messages,” because one of the studies cited indicated that “that ‘perineal talc use may

modestly increase the risk of invasive serous ovarian cancers.’” Id. at ¶131. Furthermore, the

internal   documents      referenced    in    the     Reuters   article   allegedly     show     that

from at least 1971 to the early 2000s, the Company’s raw talc and finished powders sometimes

tested positive for small amounts of asbestos, and that company executives, mine managers,

scientists, doctors and lawyers discussed the problem and how to address it while failing to disclose

it to regulators or the public. Id. at ¶223. Although Defendants correctly contend that the last

alleged test which identified asbestos in any of the Talc Products was conducted in 2004, the lack

of contemporaneous testing during the Class Period is not dispositive of Plaintiff’s claims. See

Def. Br. at 23. The misstatements identified by Plaintiff do not only address the present-day safety

of Talc Products during the Class Period. Plaintiff alleges that, in addition to making statements

about the current safety of the Talc Products, at various points throughout the Class Period

defendants also allegedly represented that the Talc Products had never contained asbestos and had

always been safe. See e.g., AC ¶338 (Since the 1970s, talc used in consumer products has been



                                                 40
required to be asbestos-free, so Johnson’s talc products do not contain asbestos”), id. at ¶339 (“We

are confident that our talc products are, and always have been, free of asbestos, based on decades

of monitoring, testing and regulation”), id. at ¶350 (same), id. at ¶369 (“While our ingredients have

always been safe, our new formulations contain no unwanted ingredients.”). More importantly,

Plaintiff alleges that despite being aware of potential asbestos contamination in its Talc Products,

J&J did not conduct further scientific studies, using the appropriate methodology, because it chose

to remain willfully blind to the existence of asbestos in its talc. Accordingly, the alleged evidence

of historical testing – of which Defendants were allegedly aware – renders those statements

materially misleading, at this pleading stage.

       Accordingly, Plaintiff has sufficiently alleged that Defendants statements that J&J’s Talc

Products were “safe” and “asbestos free” were either false or materially misleading.

                           3. The Statements Regarding the Product Liability Lawsuits

       Plaintiff alleges that Defendants repeatedly represented to J&J’s investors that the

Company believes it has “substantial defenses” to the Product Liability lawsuits. See AC at ¶¶259,

272, 274, 297. The Amended Complaint alleges that in various SEC filings, Defendants “boasted

of having substantial defenses” to talc-related litigation, but omitted critical information that

undermines its statements such as, the prior findings of asbestos in the Company’s talc, the

Company’s attempts to remove tremolite from           its talc, and the Company’s avoidance of

concentration methods that could potentially detect asbestos. Id. at ¶¶166, 169, 272, 389, 390-91.

For example, in the Company’s First Quarter 2013 10-Q, it disclosed that

               [c]ertain subsidiaries of [J&J] are involved in numerous product
               liability cases. The damages claims are substantial, and while these
               subsidiaries are confident of the adequacy of the warnings and
               instructions for use that accompany the products at issue, it is not
               feasible to predict the ultimate outcome of litigation. The Company
               has established product liability accruals in compliance with ASC

                                                 41
                 450-20 based on currently available information, which in some
                 cases may be limited. Changes to the accruals may be required in
                 the future as additional information becomes available.

AC ¶259. Additionally, various individual defendants made statements criticizing the Lanzo and

Ingham verdicts against J&J and avowing that they would be overturned on appeal, such as, “[w]e

believe that once the full evidence is reviewed, this decision will be reversed,” and “the evidence

in the case was simply overwhelmed by the prejudice,” and that there were “multiple errors” in

the verdicts. Id. at ¶¶148, 205, 219-22, 358. Plaintiff argues that Defendants “understood J&J

faced massive litigation exposure,” yet did not disclose the degree of that exposure to its investors,

thus Defendants’ statements regarding the Talc Litigation were “false and misleading statements.”

Pl. Br. at 30.

        Defendants contend that those statements are nonactionable opinions, as indicated by the

repeated use of the word “believe,” and Plaintiff has not demonstrated that Defendants did not

actually believe that the Company had substantial defenses. Def. Br. at 29. In that regard, the

Defendants highlight “numerous recent jury verdicts” in favor the Company. Def. Reply Br. at 9-

10.

        Defendants’ statements regarding the viability of the lawsuits against J&J clearly constitute

opinions regarding the success of the litigation, rather than statements of fact. See Axar Master

Fund, Ltd. v. Bedford, 308 F. Supp. 3d 743, 756-57 (S.D.N.Y. 2018) (finding litigation disclosure

stating that “[w]e believe the allegations [in a lawsuit] are unfounded and without merit” and that

defendant intended to “pursue [its] rights, remedies and defenses in the litigation” was non-

actionable opinion statement).      Plaintiff has not adequately alleged facts suggesting that

Defendants’ opinion statements regarding the existence of defenses to the product liability lawsuits

were “not honestly believed and lack a reasonable basis.” City of Edinburgh, 754 F.3d at 170.



                                                 42
Plaintiff’s argument on this point is, essentially, that because Defendants knowingly engaged in a

fraudulent scheme to conceal the truth about its asbestos products, none of the statements regarding

the viability of the lawsuits against the Company could have possibly been in good faith. That

type of circular reasoning is insufficient to satisfy the Supreme Court’s decision in Omnicare.

Notably, even assuming as true that there was asbestos in J&J’s Talc Products, the Company may

very well have defenses to the lawsuits premised on other bases such as lack of causation, or

procedural issues occurring at trial. Plaintiff has not identified any specific facts indicating that

any of the Defendants possessed information regarding the viability of the lawsuits against the

Company or suggesting that Defendants knew they had no viable defenses against the lawsuit.

Indeed, the Company continues to actually litigate these cases to resolution, with some success,

demonstrating its belief in the viability of its defenses. Accordingly, Plaintiff’s claims premised

on alleged misstatements regarding the viability of the Product Liability lawsuits are dismissed.

                   ii. Scienter

       Scienter” stands for the “mental state [of] intent to deceive, manipulate or defraud.” Ernst

& Ernst v. Hochfelder, 425 U.S. 185, 193 n. 12 (1976). Under the PSLRA’s pleading requirement,

a plaintiff must “‘state with particularity facts giving rise to a strong inference that the defendant

acted with the required state of mind.’” Avaya, 564 F.3d at 267 (quoting 15 U.S.C. § 78u-4(b)(2)).

The scienter standard requires a plaintiff to allege facts giving rise to a strong inference “of either

reckless or conscious behavior.” Advanta, 180 F.3d at 534-35. Courts must weigh the “plausible,

nonculpable explanations for the defendant’s conduct” against the “inferences favoring the

plaintiff.” Tellabs, 551 U.S. at 324. A “strong inference” of scienter is one that is “cogent and at

least as compelling as any opposing inference of nonfraudulent intent.” Id. at 314; see id. at 324

(“The inference that the defendant acted with scienter need not be irrefutable, i.e., of the ‘smoking-



                                                  43
gun’ genre, or even the most plausible of competing inferences” (internal quotation marks

omitted)). Scienter can typically be shown via recklessness, which is defined as “an extreme

departure from the standards of ordinary care . . . which presents a danger of misleading . . . that

is either known to the defendant or is so obvious that the actor must be aware of it.” In re Phillips

Petroleum Sec. Litig., 881 F.2d 1236, 1244 (3d Cir. 1989) (internal quotation marks omitted).

However, “it is not enough for plaintiffs to merely allege that defendants ‘knew’ their statements

were fraudulent or that defendants ‘must have known’ their statements were false.” GSC Partners

CDO Fund v. Washington, 368 F.3d 228, 239 (3d Cir. 2004). Rather, a plaintiff must, at least,

specifically allege facts constituting strong circumstantial evidence that “defendants knew or, more

importantly, should have known that they were misrepresenting material facts related to the

corporation.” In re Campbell Soup Co. Sec. Litig., 145 F.Supp.2d 574, 599 (D.N.J.2001).

       In conducting the scienter analysis, “[t]he inquiry . . . is whether all of the facts alleged,

taken collectively, give rise to a strong inference of scienter, not whether any individual allegation,

scrutinized in isolation, meets that standard.” Tellabs, 551 U.S. at 322-23 (emphasis in original).

However, the Third Circuit has “explicitly approved of scienter analyses that assess individual

categories of scienter allegations individually when it is clear, as it is here, that a district court

ultimately considered the allegations as a whole.” Hertz, 905 F.3d at 115 (citing OFI Asset Mgmt.

v. Cooper Tire & Rubber, 834 F.3d 481, 493 (3d Cir. 2016) (concluding that just because a court

is “thorough in explaining why it found scienter lacking as to each asserted misrepresentation does

not suggest that it did not consider the allegations as a whole”)); see also Avaya, 564 F.3d at 280

(“Although we have discussed each of the alleged facts bearing on defendants’ scienter one at a

time, we have heeded Tellabs’s command to evaluate [the plaintiffs’] allegations collectively

rather than individually.”). Accordingly, the Court will, therefore, follow this approach and



                                                  44
consider the alleged facts bearing on scienter individually, while at the same time considering

whether, holistically, they give rise to a strong inference of scienter.

       Here, Plaintiff contends that Defendants’ consistent and repeated denials that there was

not, and has never been, asbestos in the Company’s Talc Products are indicative of scienter in light

of the various efforts allegedly taken by Defendants to conceal the truth. Id. at 37. In that regard,

Plaintiff identifies certain public statements by Glasgow, Casaliveri, and Gorsky, as well as

internal documents drafted by Casalvieri and Goodrich, which, Plaintiff argues, are also indicative

of scienter. Id. at 37-40. Furthermore, Plaintiff alleges that because Baby Powder is the

Company’s “sacred cow” and “flagship” product, “[t]he perceived importance of [Baby Powder]

supports an inference that [defendants were] paying close attention to [it],” Pl. Br. at 44 (quoting

Avaya, 564 F.3d at 271), as does the extensiveness of the Company’s scheme and the number of

employees allegedly involved, id. at 47. Additionally, Plaintiff contends that ongoing government

investigations, including by the FDA, SEC, DOJ, and U.S. Senate, further support the strong

inference of scienter. Id. at 48.

       Defendants, in turn, argue that the “core operations doctrine” does not support an inference

of scienter under the circumstances, as the Talc Products represent .3% of J&J’s combined

company sales. Def. Br. at 36-37; Def. Reply Br. at 12; AC at ¶186. Further, Defendants argue

that Plaintiff has not pled specific facts showing that “any individual Defendant was aware of any

credible test results that contradicted JJ’s public statements, let alone that any Defendant intended

to deceive investors.” Def. Reply Br. at 12.

       As an initial matter, the Court finds that the each of the alleged misrepresentations at issue

involve the “core operations” of J&J, supporting an inference of scienter. The “core operations




                                                  45
doctrine” 6 provides that a plaintiff may be able to demonstrate a strong inference of scienter by

alleging “that a defendant made misstatements concerning the ‘core matters’ of central importance

to a company.” Martin v. GNC Holdings, Inc., 757 F. App'x 151, 155 (3d Cir. 2018); see also

Avaya, 564 F.3d at 268 (explaining that when the misrepresentations and omissions involve “ ‘core

matters’ of central importance” to the company and its principle executives, an inference of

scienter may arise). In order to support a finding of scienter based upon the core operations

doctrine, plaintiff must also allege “some additional allegation of specific information conveyed

to management and related to the fraud.” Id. (internal quotation marks omitted); see Rahman, 736

F.3d at (declining to apply core operations doctrine in the absence of allegations demonstrating

that defendants knew the information they disseminated was false); PharmaNet, 720 F. Supp. 2d

at 566 (rejecting application of the core operations doctrine in absence of “other individualized

allegations”); In re Amarin Corp. PLC, Civ. No. 13-6663, 2015 WL 3954190, at *12 (D.N.J. Jun.

29, 2015) (rejecting application of the core operations doctrine “absent particularized allegations

showing that defendants had ample reason to know of the falsity of their statements”).




6
  In addition to the core operations doctrine, the parties also discuss the “corporate scienter,” also
known as “collective scienter” doctrine. Under that doctrine, a plaintiff may successfully “plead
an inference of scienter against a corporate defendant without raising the same inferences required
to attribute scienter to an individual defendant.” Rahman, 736 F.3d at 246. Defendants contend
that Plaintiff implicitly raises a “corporate scienter” theory because the Amended Compliant does
not tie the scienter allegations to any Individual Defendants. Plaintiff contends that the Third
Circuit has suggested that the corporate-scienter doctrine may be viable where a company
“engaged in a variety of tactics . . . to keep news of the scope of the problem from reaching safety
regulators and investors,” as alleged here. Pl. Br. at 49. n.42 (internal citations and quotation marks
omitted). The Third Circuit has “neither ... accepted nor rejected the doctrine of corporate scienter
in securities fraud actions.” Rahman, 736 F.3d at 246; see also City of Roseville Emps. Ret. Sys.,
442 F. App’x at 676-77 (declining to decide “if ... it were possible to plead scienter against a
corporation without pleading scienter against an individual”). However, Plaintiff does not rely
solely on corporate scienter; the Amended Complaint does, in fact, proffer individualized
allegations of scienter as to each Individual Defendant. Accordingly, this Court need not – and
does not -- determine whether corporate scienter, alone, is applicable to the instant facts.
                                                  46
       Plaintiff has sufficiently alleged that the Talc Products are a “core matter” of central

importance.” Avaya, 564 F.3d at 268. Although Defendants contend that the Talc Products make

up only .3% of the Company’s total sales, Plaintiff has alleged that that the Company views its

Talc Products, more specifically Baby Powder, as “an institution,” “flagship product,” and “sacred

cow.” AC ¶¶43,47. One corporate representative allegedly testified under oath that Baby Powder

is among “the top one or two products that people think of when they think of J&J.” Id. at ¶412.

In June 2012, the entire Board of Directors allegedly received, via email, a presentation on the

“reputational risk” the talc-related lawsuits posed to the Company. Id. at ¶171. The safety of

J&J’s self-professed flagship product clearly falls within the Company’s core operations. Makor

Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d 702, 709 (7th Cir. 2008) (noting that alleged

misrepresentations at issue in securities fraud case involved company’s “flagship product” thus,

finding it “exceedingly unlikely” that false statements about product were innocently made by

corporate executives); In re Allergan Generic Drug Pricing Sec. Litig., No. 16-9449, 2019 WL

3562134, at *12 (D.N.J. Aug. 6, 2019) (applying core operations doctrine where alleged

misrepresentations addressed three drugs that made up a “substantial portion” of the defendant

company’s revenues and operations during the class period).           Accordingly, Plaintiff has

sufficiently alleged that the misstatements and omissions at issue in this case touch upon J&J’s

“core operations.” However, the Court must also assess whether Plaintiff’s core operations theory

of scienter is supported by additional specific allegations that each of the Individual Defendants’

had access to specific information related to the alleged fraud and the Talc Products. Rahman, 736

F.3d at 247.

                          1. Gorsky




                                                47
       With respect to defendant Gosky, Plaintiff alleges that that he publicly stated that he had

been “paying attention to ‘the significant amount of clinical information [and] control data’

involving talc and talcum powders, including from agencies like the National Cancer Institute

(“NCI”) and FDA, and claimed to have sufficient knowledge to form an opinion on ‘the safety of

talc.” AC ¶394. During a health care conference in September 2017, Gorsky allegedly assured

investors that “more than a 100 years of experience,” and findings from agencies, including the

FDA “clearly demonstrate[d] the safety of talc.” Id. at ¶335. Further, Plaintiff alleges that on

June 6, 2017, Gorsky received an email which provided an update on the talc lawsuits and

discussed the potential “reputational risk” the lawsuits posed to the Company. Id. at ¶171. Gorsky

also assured investors, on at least one occasion, that the Company’s “Chief Medical and Chief

Quality Officers [were] setting new benchmarks for medical safety” and J&J was “monitoring the

use of our end market products” to “ensu[re] that they are safe.” Id. at ¶133

       As alleged, Gorsky repeatedly professed to have knowledge regarding both the current

science as to the safety of Talc and the Company’s quality assurance procedures. However,

Gorsky began serving as the Company’s CEO in 2012, just as the allegations between talc and

cancer began to reach their zenith, and has continued to serve as CEO throughout the Class Period.

In that time period, a 2016 internal audit report allegedly discovered quality assurance issues at

the lab where J&J performed its asbestos testing, and revealed that the Company’s methods for

testing its talc were “questionable at best” and “not an optimal method for asbestos testing.” Id.

at ¶¶65, 111. Given Gorsky’s professed knowledge of the safety of talc, at best, he recklessly

disregarded potentially contrary facts – many of which involved incidents which occurred during

his tenure as CEO – Gorsky’s failure to disclose the contrary information of which he was allegedly

aware is suggestive of scienter. SEB Inv. Mgmt. AB v. Endo Int'l, PLC, 351 F. Supp. 3d 874, 906



                                                48
(E.D. Pa. 2018) (finding scienter where plaintiff alleged that company executives made “public

comments regarding the clinical data in press releases and earnings calls” because the “officers

were speaking as authoritative sources who possessed the information to support their statements.

When they did so, they knew that withholding the negative data that contradicted their public

statements was misleading to investors.”) Accordingly, the Court finds that Plaintiff has

sufficiently alleged that Gorsky knew, or had reason to know, of the alleged falsity of his

statements, thus Plaintiff has adequately alleged a strong inference of scienter as to Gorsky.

                           2. Caruso

       As to Caruso, Plaintiff alleges that as CFO of the Company, he was responsible for signing

the Company’s SEC filings and ensuring that the statements contained therein were not false or

materially misleading. AC at ¶395. Additionally, Plaintiff alleges that during the Class Period,

Caruso led the Company’s investor relations activities, which “effectively guaranteed that Caruso

had access to the information that defendants withheld from investors during the Class Period.”

Id.

       Plaintiff has not sufficiently alleged that specific information regarding the alleged fraud

was conveyed to Caruso. Plaintiff’s only allegations in that regard are that Caruso must have had

information regarding the Company’s fraudulent scheme because he was the CFO who signed the

Company’s SEC filings. However, a “general awareness of the the day-to-day workings of the

company’s business does not establish scienter.” Rahman., 736 F.3d at 247. Accordingly, the

Court finds that Plaintiff has not alleged any specific facts suggesting that Caruso had knowledge

of the alleged falsity of any of the statements in the SEC filings.

                           3. Goodrich




                                                 49
       Goodrich allegedly personally worked on the Company’s “Our Safety & Care

Commitment” webpage, and touted talc’s “long history of safe use,” and use “for over 100 years,”

despite internally expressing misgivings that J&J could not accurately say that talc was “always”

safe. Id. at ¶401. Goodrich was also allegedly aware, as indicated by commentary on a draft of

the webpage, that other scientific sources not cited on the “Our Safety & Care Commitment”

website could actually “be interpreted as suggesting a causal effect” between talc and ovarian

cancer. Id. Additionally, she recognized that “[e]ven some of the studies” cited by J&J on its

website sent “mixed messages,” including a study recognizing that “perineal talc use may modestly

increase” the risk of ovarian cancer. Id. These alleged contradictions between Goodrich’s public

and internal statements demonstrate actual knowledge of the alleged falsity of her public

statements. Thus, the Court finds that Plaintiff has adequately alleged a strong inference of scienter

as to Goodrich.

                          4.     Casalvieri

       Like Goodrich, Casalvieri is also alleged to have been involved in drafting and issuing

public statements on the Company’s website. Casalvierri was featured on the Company’s “Our

Safety & Care Commitment,” which represented that “[w]e have carefully assessed all available

data on talc,” including the “body of research and clinical evidence.” Id. at ¶402. She also issued

other public statements where she professed to examine “assessments by external experts” and

emphasized that “[a]s a toxicologist in our Consumer business,” “my job is to make certain a

product is safe.” Id. Furthermore, internal company emails indicate that she was allegedly

assigned the task of directing J&J’s project “to defend talc” from potential inclusion in the NTP’s

biennial RoC.     Id. at ¶403.     That project allegedly included “develop[ing] documents that

scientifically support the lack of a relationship of talc and ovarian cancer,” and secretly funding a



                                                 50
-study supportive of talc. Id. at ¶403.     As alleged, Casalvieri was heavily involved in the

Company’s scheme to preclude the NTP and other organizations from listing talc as a potential

carcinogen. Accordingly, the Court finds that Plaintiff has sufficiently alleged a strong inference

of scienter as to Casalvieri.

                            5.   Peterson

        Plaintiff generally alleges that because of her position in the Company, Peterson was, at

the very least, reckless to the potential falsity of her statements regarding the Company’s quality

assurance systems. In that regard, Plaintiff alleges that Peterson was brought into her role as Group

Worldwide Chair, for the purpose of “fixing the consumer and supply chain issues once and for

all.” Id. at ¶404. In that role, she allegedly represented to investors that she was paying attention

to and implementing J&J’s “processes and systems so that [J&J has] early warning systems” to

monitor potential product problems. Id. at ¶405. However, Plaintiff has not alleged facts

suggesting that during her tenure at J&J, Peterson was aware of, or should have been aware of,

specific facts alerting her to existing quality control issues, rendering her statements false.

Peterson joined the Company in September 2012, well after the most recent testing in 2004 which

indicated asbestos in J&J’s Talc Products. Id. at ¶88. Similarly, the audit report indicating quality

control issues with J&J’s outside asbestos testing facility was released in April 2012, before she

was hired by J&J. Id. at ¶110. Plaintiff has not adequately alleged that Peterson’s had knowledge

of, or reason to know, that her statements regarding the Company’s quality control systems were

false, or that Peterson was aware of the alleged scheme to prevent the truth about the safety of talc

from reaching the public.

        In addition to Peterson’s alleged knowledge of the Company’s core operations, Plaintiff

alleges that Peterson retired under suspicious circumstances, supporting an inference of scienter:



                                                 51
“(i) Peterson’s retirement was close in time to the first jury finding in favor of a plaintiff alleging

harm from asbestos in J&J’s talcum powders, (ii) Peterson had been brought in to fix the JJCI

business’s quality control issues but elected to retire at a time when the business had very serious

quality control issues still unresolved, (iii) Peterson had taken on an additional leadership role only

one year prior, (iv) J&J was required to shuffle various executives around as a result of Peterson’s

departure to leave, indicating lack of a premeditated transition plan, and (v) at least one analyst

following J&J expressed surprise at the announcement due to the strange timing.” Id. at ¶406.

       Under certain circumstances, the departure of a corporate executive can strengthen an

inference of scienter. “For a resignation to add to an inference of scienter, a pleading must set

forth allegations suggesting a compelling inference that the resignation was the result of something

other than ‘the reasonable assumption that the resignation occurred as a result of’ the release of

bad news.” Hertz, 905 F.3d at 118 (quoting Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981,

1002 (9th Cir. 2009), amended on other grounds, (Feb. 10, 2009)). As the Third Circuit explained

in Hertz, “[c]hanges in leadership are only to be expected when leadership fails. That is not a

symbol of fraud. Corporate resignations do not strengthen an inference of scienter, when, as here,

the allegations do not cogently suggest that the resignations resulted from the relevant executives'

knowing or reckless involvement in a fraud.”           Id.   In this case, Plaintiff alleges that the

announcement of Peterson’s resignation occurred on June 22, 2018, just over two months after the

first jury verdict against J&J in a case alleging harm from asbestos in the Company’s Talc

Products. AC ¶211. First, as alleged, there is no indication, aside from the timing of the

announcement, that Peterson’s departure from the company was related to a discovery of her

involvement in the fraud. Roofer’s Pension Fund v. Papa, No. 16-2805, 2018 WL 3601229, at

*20 (D.N.J. July 27, 2018) (finding “some probative value,” in employee’s resignation, which was



                                                  52
announced the same day as an investigation into company’s revenue recognition practices but

noting that departure was not “involuntary or accompanied by some form of corporate sanction.”);

In re Intelligroup Sec. Litig., 527 F.Supp.2d 262, 347 (D.N.J. 2007)(“a defendant's resignation

could constitute a ‘piece to the scienter puzzle’ if the resignation both takes place within a couple

of months of the announcement of the errors committed and is accompanied by an extraordinary

corporate punishment measure, e.g., denial of severance payment.”). Furthermore, Plaintiff’s own

theory of the case undercuts the inference of scienter. “A resignation may support a finding of

scienter because it may be implied that the individual knew of the fraud being perpetrated. Once

those outside the fraud find out, supposedly, they terminate (or force to resign) all those who may

have been responsible.” In re Toronto-Dominion Bank Sec. Litig., No. 17-1665, 2018 WL

6381882, at *18 (D.N.J. Dec. 6, 2018). Here, however, Plaintiff’s theory of the case is that the

alleged fraud was a long-standing comprehensive scheme, reaching into every crevice of the

Company; yet, paradoxically, Peterson was the employee allegedly impacted by the scheme’s

reveal. The inference that Peterson resigned, or was forced to resign, due to her role in the

fraudulent scheme, is not as compelling or cogent as the inference that she resigned for other

business reasons.

       Accordingly, the Court finds that Plaintiff has not sufficiently alleged, utilizing the core

operations theory or otherwise, particularized facts supporting a strong inference of scienter as to

Peterson.


                           6. Glasgow

       Plaintiff alleges that Glasgow, the Company’s Vice President of Research and

Development, made public statements emphasizing that she, and others at the Company had

allegedly reviewed “decades” of scientific data on the safety of talc. AC at ¶407. She allegedly,

                                                 53
“held herself out as having reviewed “30 years of scientific studies and regulatory reviews,” along

with “the medical facts and science” regarding the Company’s talcum powder products” and

represented that she had reviewed the studies, “science, research and clinic evidence” regarding

the safety of talc. Id. at ¶408.

        Taking those allegations at face-value, Glasgow would have been aware of the allegedly

contrary scientific evidence identified by Plaintiff. Accordingly, the Court finds that Galsgow’s

unqualified statements regarding the safety of talc, in the face of the contrary evidence, are

suggestive of scienter. See In re RAIT Fin. Tr. Sec. Litig., 2008 WL 5378164, at *12-*13 (E.D.

Pa. Dec. 22, 2008) (finding scienter where plaintiff alleged that the individual defendants were

senior executives, with access to information contradicting their public statements).

                            7. Sneed

        As to Sneed, Plaintiff alleges that as VP of Global Corporate Affairs, Sneed was

“responsible for public relations and knew that checking the accuracy of corporate statements was

vitally important.” Id. at ¶409. Thus, in Plaintiff’s view, he knew or recklessly disregarded that his

statements were false and misleading. Id. As an initial matter, many of the misstatements attributed

to Sneed fall within the category of statements which this Court has already identified as puffery

and determined to be inactionable as securities fraud. Plaintiff alleges that the misleading

statements proffered by Sneed include, statements made at a 2013 annual shareholder meeting that

that J&J had “really embraced transparency”; that J&J had a history of and was driven by

“‘car[ing] unconditionally for others’” and that it had “‘own[ed] up to [its] mistakes,’” and that

J&J made “great strides” in “really get[ting] past” the quality issues the Company faced. Id. at

¶257. To the extent those statements are the only ones alleged to have been made by Sneed, the




                                                 54
Court need not assess whether they were made with scienter, because Plaintiff has not adequately

alleged that the statements were materially misleading.

       Regardless, the Court finds that Plaintiff has not adequately alleged facts suggesting that

Sneed acted with scienter. The sole allegations Plaintiff makes in that regard are generalized

allegations regarding his role in the Company. Absent additional allegations of specific

information conveyed to Sneed, such generalized statements cannot adequately allege scienter.

Rahman, 736 F.3d at 247.

                           8. The Context and Content of the Individual Defendant’s
                              Statements Indicates Scienter

       Additionally, irrespective of the core operations doctrine, the content and context of many

of the alleged misleading statements further enhances the finding of scienter with respect to the

individual defendants whom the Court has found to have the requisite scienter. See Utesch v.

Lannett Co., Inc, 385 F. Supp. 3d 408, 422 (E.D. Pa. 2019) (“‘the most powerful evidence of

scienter is the content and context’ of the misleading statements.”) (quoting Avaya, 564 F.3d at

269).). In Avaya, the company’s CEO made statements “repeatedly assur[ing] analysts and

investors that although there was pressure in the market, there were no significant changes to the

pricing environment.” 564 F.3d at 245. The plaintiffs alleged that the CFO made these statements

while “kn[owing] of or recklessly disregard[ing] the fact that competition was forcing unusually

large 20% to 40% price discounts that were hurting profit margins.” Id. Addressing whether the

complaint adequately alleged that those statements were made with scienter, the Third Circuit

explained that:

                      [t]aken together, the extent of the alleged discounting, the
                      importance to the “Avaya story” of maintaining margins, the
                      amount by which the second quarter results missed
                      expectations, the proximity of [the CFO]’s statements to the
                      end of the quarter and the release of results, [the CFO]’s

                                               55
                       position as Chief Financial Officer, and most significantly,
                       the content and context of the statements themselves, give
                       rise to a strong inference that [the CFO] either knew at the
                       time that his statements were false or was reckless in
                       disregarding the obvious risk of misleading the public.

Thus, the Third Circuit found that “the context (specific analyst queries) and content (consistent

denials of unusual discounting) of the statements,” supported the inference that the statements were

made with scienter. Id. at 270. Similarly, here, the content and context of many of the Individual

Defendants’ statements suggest that the Invidual Defendants were, at best, reckless to the

possibility that their statements might mislead investors. As alleged, Defendants repeatedly stated

that the Talc Products were safe, in the face of contrary test results, various lawsuits, and inquiries

from the press and investors. Even following two high-figure jury verdicts linking the Talc

Products to ovarian cancer and mesothelioma, Defendants allegedly doubled down on their

insistence that the Talc Products were “safe” and “asbestos free.” Such repeated, unqualified

assurances, in the face of inquiries from the public, and regulatory authorities such as the FDA,

further suggest that Defendants’ statements were made with scienter. See Utesch, 385 F. Supp. 3d

at 422 (finding that defendants’ repeated statements, in the face of ongoing investigations by

multiple law enforcement bodies, and questions from the press, were indicative of

scienter.); Roofer’s Pension Fund, 2018 WL 3601229, at *21 (finding that defendant repeatedly

responded to questions from analysts and investors with answers that indicated knowledge about

drug pricing and the repeated inquiries “would have made Defendants aware of the importance of

generic drug pricing to the investing public” thus defendants’ failure to disclose certain facts in its

answers was indicative of scienter).

       The internal acknowledgements of potential asbestos contamination in the Talc Products,

and the potential association with mesothelioma and ovarian cancer, coupled with the fact that the



                                                  56
allegations of fraud relate to a core operation of the Company, collectively, give rise to a strong

inference of scienter. Defendants assert that the facts as alleged support a plausible inference that

after reviewing the scientific data, defendants concluded that the bulk of the evidence supports

their position that the Company’s Talc Products were safe. However, taken together, Plaintiff’s

allegations are “as compelling as [that] opposing inference of nonfraudulent intent.” Tellabs, 551

U.S. at 314. Although Plaintiff has failed to specifically allege scienter as to certain defendants,

and those defendants are dismissed from the lawsuit, Plaintiff’s contentions, when considered

holistically, satisfy the scienter pleading standard as to Gorsky, Goodrich, Casalvieri, and

Glasgow.    Plaintiff has sufficiently pled that, at minimum, those defendants had access to

information which would have alerted them to the allegedly misleading nature of their statements

regarding the safety of the products. As alleged, Defendants either failed to adequately investigate

the potential dangers of the Talc Products, despite its obvious relevance evidenced by the many

public inquiries, or Defendants knowingly disseminated false and inaccurate statements as part of

a long standing fraudulent scheme. Either scenario is suggestive of scienter. The Court finds that,

viewing Plaintiff’s scienter allegations, holistically, Plaintiff has adequately pled scienter.

                  iii. Loss Causation

       Under the PSLRA, “the plaintiff shall have the burden of proving that the act or omission

of the defendant . . . caused the loss for which the plaintiff seeks to recover damages.” 15 U.S.C.

§ 78u–4(b)(4). “The loss causation inquiry asks whether the misrepresentation or omission

proximately caused the economic loss.” McCabe v. Ernst & Young, LLP,494 F.3d 418, 426 (3d

Cir.2007). The fact that a misrepresentation occurred and the share price declined is not enough.

Id. Instead, to demonstrate loss causation, the plaintiff must prove “that the untruth was in some

reasonably direct, or proximate, way responsible for his loss.” Id. (quotation and citation omitted).



                                                  57
The Third Circuit has repeatedly cautioned that this determination is a fact-sensitive inquiry

typically left to the trier of fact. See id. at 427 n. 4; EP Medsystems, Inc. v. EchoCath, Inc., 235

F.3d 865, 884 (3d Cir. 2000).

       As an initial matter, the parties dispute the applicable pleading standard for analyzing

whether Plaintiff has adequately pled loss causation. Defendants urge this court “to follow the

clear trend” and apply the heightened pleading requirements of Rule 9(b) to Plaintiff’s loss

causation allegations, consistent with the approach utilized by the Fourth, Seventh, Ninth, and

Eleventh Circuits. Def. Br. at 50 n. 37. However, Plaintiff contends that under Rule 8(a) it “need

only provide a ‘short and plain statement’ giving defendants ‘some indication of the loss and the

causal connection that [they have] in mind,’” Pl. Br. at 51 (quoting Dura, 544 U.S. at 336), and

that it has adequately alleged loss causation under either standard. Id. at 52 n.45.

       In Dura, the Supreme Court reversed a Ninth Circuit decision that had found that a Section

10(b) complaint adequately pleaded loss causation merely by alleging that the price of the security

on the date of purchase was inflated because of the defendants’ misrepresentations. 544 U.S. at

338. In analyzing the plaintiff’s claims, the Court suggested that the pleading standard for loss

causation was governed by Rule 8(a)(2). Id. at 346. The Court noted that Rule 8(a)(2) merely

requires “a short and plain statement of the claim showing that the pleader is entitled to relief” and

“assume[d], at least for argument's sake, that neither the [Federal] Rules [of Civil Procedure] nor

the securities statutes impose any special further requirement in respect to the pleading of

proximate causation or economic loss.” Id. at 346 (finding that plaintiffs’ complaint failed to

allege loss causation under Rule 8 where it contained only one sentence addressing loss causation).

Since that time, the Supreme Court has not provided any further guidance as to the applicable

pleading standard for analyzing loss causation, and the Circuit courts have reached diverging



                                                 58
conclusions. As Defendants note, the Fourth Seventh, Ninth, and Eleventh Circuits apply Rule

9(b) as the pleading standard for loss causation. See e.g., In re Mutual Funds Investment Litigation,

566 F.3d 111, 119–20 (4th Cir. 2009) (noting that prior to the enactment of the PSLRA, Section

10(b) fraud claims were governed by Rule 9, and holding that, because the PSLRA does not govern

the analysis of loss causation or reliance, the traditional pleading requirement for fraud claims

applies to loss causation); Tricontinental Industries, Ltd. v. PricewaterhouseCoopers, LLP, 475

F.3d 824, 842 (7th Cir. 2007) (applying Rule 9(b) as the pleading standard for all elements of a

securities fraud claim without discussion); Oregon Public Employees Retirement Fund v. Apollo

Group Inc., 774 F.3d 598, 605 (9th Cir. 2014) (holding that Rule 9(b) is the appropriate pleading

standard for loss causation because 1) the rule “applies to all circumstances of common law fraud”

and since securities fraud is derived from common law fraud, it makes sense to apply the same

pleading standard; 2) “Rule 9(b) clearly states that ‘[i]n alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake” and “[l]oss causation is

part of the circumstances constituting fraud because, without it, a claim of securities fraud does

not exist” and 3) applying rule Rule 9(b) provides for a “consistent standard” for assessing

pleadings in a Rule 10(b) action); Sapssov v. Health Mgmt. Assocs., Inc., 608 F. App'x 855, 861

(11th Cir. 2015) (applying Rule 9(b) as the pleading standard for all elements of a securities fraud

claim without discussion).

       However, the Fifth and Second Circuits generally apply Rule 8(a) to determine whether a

plaintiff has adequately pled loss causation. See Lormand v. US Unwired, Inc., 565 F.3d 228, 258

(5th Cir. 2009) (holding that in light of Dura and Twombly, in order to establish loss causation, a

plaintiff must plead a “facially ‘plausible’ causal relationship between the fraudulent statements

or omissions and plaintiff's economic loss”); Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,



                                                 59
LLC, 797 F.3d 160, 183 (2d Cir. 2015) (noting that the level of particularity necessary to plead

loss causation “is an open question” in the Second Circuit but also noting that pleading loss

causation is “not a heavy burden”); Wilamowsky v. Take–Two Interactive Software, Inc., 818

F.Supp. 2d 744, 753 & n. 7 (S.D.N.Y.2011) (“The question of whether Rule 9(b) applies to loss

causation has not yet been definitively addressed by the Second Circuit, but the vast majority of

courts in this district have required that loss causation only meet the notice requirements of Rule

8.”). Moreover, although the Third Circuit has not yet addressed the issue, courts of this district

have consistently analyzed loss causation under Rule 8(a), rather than the more stringent

requirements of Rule 9(b). See In re Galena Biopharma, Inc. Sec. Litig., No. 17-929, 2019 WL

5957859, at *18 (D.N.J. Nov. 12, 2019) (“[a] [p]laintiff need not satisfy the PSLRA or Rule

9(b)’s heightened pleading requirements to survive a motion to dismiss for loss causation; rather,

a plaintiff need only satisfy the requirements of Rule 8(a)(2)” (quoting Nat’l Junior Baseball

League v. Pharmanet Dev. Grp. Inc., 720 F. Supp. 2d 517, 558 (D.N.J. 2010)(Wolfson J.)); In re

Allergan Generic Drug Pricing Sec. Litig., No. 16-9449, 2019 WL 3562134, at *13 (D.N.J. Aug.

6, 2019)(“The PSLRA does not impose any heightened pleading standards on the element

of loss causation; ordinary pleading rules apply” (quoting Dura, 544 U.S. at 347)); Hull v. Glob.

Digital Sols., Inc., No. 16-5153, 2017 WL 6493148, at *11 (D.N.J. Dec. 19, 2017) (Wolfson

J.)(“Importantly, alleging loss causation or economic loss does not require a plaintiff to satisfy the

heightened pleading standard under Rule 9(b)”); Nat’l Junior Baseball League, 720 F. Supp. 2d

at 558 (“Plaintiff need not satisfy the PSLRA or Rule 9(b)'s heightened pleading requirements to

survive a motion to dismiss for loss causation; rather, a plaintiff need only satisfy the requirements

of Rule 8(a)(2)”); Dudley v. Haub, No. 11-5196, 2013 WL 1845519, at *18 (D.N.J. Apr. 30, 2013)

(“Allegations of loss causation are not subject to the heightened pleading requirements of Rule



                                                 60
9(b) and the PSLRA....”). In light of the Supreme Court’s reasoning in Dura, and absent guidance

from the Third Circuit, this Court aligns itself with the decisions of its sister districts, as well as

this Court’s prior decisions on this issue, and applies the standard provided by Rule 8(a) to

Plaintiff’s loss causation allegations.


       Plaintiff relies on six disclosures to show loss causation: the Bernstein Liebhard Press

Release on September 27, 2017; the Lanzo Law 360 Article on January 30, 2018; the Lanzo

Metholeliona.net Article on February 5, 2018; the Beasley Allen Press Release on February 7,

2018; the Ingham Verdict on July 12, 2018; and the Reuters Article on December 14, 2018,

Plaintiff contends that after each of these disclosures, J&J’s stock price suffered statistically

significant declines. AC ¶ 421.

       Defendants challenge loss causation on two bases. First, that none of the alleged corrective

disclosures revealed “new” information, but rather the alleged disclosures repeated or shed

additional light on longstanding allegations of asbestos contamination in J&J’s Talc Products and

a link between talc and cancer. Def. Br. at 48-57. In Defendants’ view, none of the alleged

disclosures contain material information which was disclosed for the first time, rather, the

identified disclosures merely proffer additional details about previously available information and

do not constitute corrective disclosures. Def. Br. at 51-55. Furthermore, Defendants contend that

Plaintiff cannot establish that the Class Members’ alleged losses are attributable to the alleged

misrepresentations rather than “overall market trends and market reaction to litigation risk.” Id. at

58-60. For example, Defendants note that on February 5 and February 8, 2018, the Dow Jones

Industrial Average dropped significantly, suggesting that any loss on those dates “can only be

reasonably attributed to market-wide phenomena that day” rather than the alleged corrective

disclosures. Id. at 60.

                                                  61
       The Court, first, addresses Defendants’ contention that the identified disclosures did not

proffer “new” information. 7 “A corrective disclosure need not take a particular form; it is the

exposure of the falsity of the fraudulent representation that is the critical component.” Hull v.

Glob. Digital Sols., Inc., No. 16-5153, 2017 WL 6493148, at *14. Ultimately, “so long as the

plaintiff alleges that the public disclosure reveals that the defendant company made false claims,

and that based on those disclosures, a corresponding drop in stock price occurred, loss causation

is adequately pled.” Id. Viewed in the light most favorable to Plaintiff, the facts as alleged suggest

that the disclosure do not merely repeat information. Although many of the alleged disclosures

address the same subject matter – J&J’s alleged knowledge of asbestos in its Talc Products and

the ensuing scheme to prevent the dissemination of that information – each provided new

information as to the seriousness and extent of the Company’s alleged fraud. See In re Bradley

Pharm., Inc. Sec. Litig., 421 F. Supp. 2d 822, 828–29 (D.N.J. 2006) (finding that the revelation of

the truth about the Company’s misrepresentations “did not take the form of a single unitary

disclosure, but occurred through a series of disclosing events.”). In that regard, some of the

disclosures clearly profess that the information being conveyed is new. As alleged, the Reuters

article purportedly indicated that it was disclosing new information from internal J&J documents



7
  In support of their argument that the disclosures did not convey “new” information, Defendants
cite Lanzo for the proposition that “a large volume of [information regarding the product liability
lawsuits ] including copious internal testing documents – were cited and attached as exhibits in
support of publicly filed motions” prior to two of the alleged corrective disclosures identified by
Plaintiff, the release of the Bloomberg article and the Bernstein Liebhard Press Release. See Def.
Br. at 52. In its opposition to Defendants’ motion for judicial notice, Plaintiff moves to strike
Defendant’s reference to Lanzo pursuant to Federal Rule of Civil Procedure 12(f), arguing that
“the reference is confusing, immaterial and should not be considered.” Pl. Judicial Notice Br. at
14. Plaintiff further argues that the citation to Lanzo “lacks meaning” and notes that there is no
docket entry or date associated with the citation provided. Id. The Court denies Plaintiff’s motion
to strike and finds it appropriate to consider Lanzo in connection with Defendant’s argument that
certain allegedly damaging disclosures were already publicly available.


                                                 62
which were being “reported to the public for the first time.” ¶223-232. Accordingly, the Court

finds that Plaintiff has sufficiently alleged that each of the identified disclosures provided new

information. 8

       Furthermore, Defendant’s argument that the drop in J&J’s stock price was attributable to

other causes such as market trends and the market’s reaction to litigation risk is premature.

Plaintiff’s theory of loss causation is that J&J made fraudulent misrepresentations and that the

truth was slowly revealed throughout the course of 2017 and 2018, culminating when the Reuters

Article revealed the true extent of the Company’s alleged deceptions. In support of that theory,

Plaintiff has identified specific disclosures of new information and corresponding impacts on stock

price. Each of the alleged drops in stock price is allegedly supported by an event study which

found the drops to be statistically significant and isolated the impact of the disclosure.

       At this stage, plaintiff has sufficiently alleged loss causation, by alleging that after

Defendants’ purportedly misleading statements and fraudulent scheme were revealed, J&J’s stock

prices decreased significantly. Although Defendants point to other possible bases for the decline

in stock price, such a factual dispute cannot be adjudicated at this early, motion to dismiss stage

of the litigation. See Omanoff v. Patrizio & Zhao LLC, No. 14-723, 2015 WL 1472566, at *6




8
   Defendants also contend that the articles about jury verdicts cannot constitute a corrective
disclosure because “Plaintiffs cannot use a jury verdict as a conclusive disclosure of the ‘truth.’”
Def. Br. at 57-58 (collecting cases). However, none of the cases cited by Defendant stand for the
proposition that a jury verdict cannot, as a matter of law, constitute the disclosure of new
information. The Ingham jury verdict was allegedly the first to award damages to a plaintiff
linking ovarian cancer to asbestos in J&J’s talc products, rather than to the talc, itself. AC ¶213.
To the extent the jury verdict or documents publicly released during the lawsuit contained new
information regarding an association between asbestos and ovarian cancer, and the existence of
asbestos in the Company’s Talc Products – revealing the alleged falsity of Defendants’ assertions
to the contrary – the jury verdict may have been a corrective disclosure.



                                                 63
(D.N.J. Mar. 31, 2015) (rejecting defendants argument, on a motion to dismiss, that decline in

share price was attributable to other weaknesses disclosed by the company because argument

raised “a factual dispute that cannot be adjudicated at this early stage”). Accordingly, Plaintiff has

sufficiently pled loss causation.

                           a. The Class Period

       Defendants also seek to limit the Class Period to February 7, 2018, rather than December

13, 2018. Def. Br. at 60-62. Defendants contend that the allegations relating to events occurring

after February 7, 2018 – the date when this lawsuit was initiated – are not plausible because they

could not have “been material to investors.” Def. Br. at 61. Defendants argue that as of February

8, 2018 – when Plaintiff initiated this lawsuit – the market was fully aware of the allegations

regarding the Talc Products, thus Plaintiff’s allegations related to events occurring after that date

could not have “been material to investors.” Def. Br. at 61. In Defendants’ view, following the

filing of the Complaint, “no reasonable investor would consider any information allegedly

misstated or omitted form Defendants’ statements to ‘significantly alter the total mix of

information available.’” Id. Further, Defendants contend that Plaintiff’s theory of the case is

identical to the one alleged in the initial complaint “that J&J has known for decades that its talc

products . . . include asbestos fibers and that the exposure to those fibers can cause ovarian cancer

and mesothelioma,” and that Defendants allegedly “misrepresented and failed to disclose the

danger that J&J’s talc products posed to consumers . . . .” rendering it implausible that, “after

Plaintiffs had enough knowledge to file their claim, additional details could have significantly

altered the total mix of information available or served as a corrective disclosure.” Def. Br. at 24-

25 (comparing ECF No.1 ¶ 2 with AC ¶¶ 1-14).




                                                 64
       Plaintiff contends that the Class Period is appropriate because Plaintiff alleges that the true

extent of Defendants’ several decades long scheme was revealed for the first time by the Reuters

article published on December 14, 2018. Pl. Br. at 64. Furthermore, in Plaintiff’s view, the theory

of the operative complaint has changed significantly since the, now moot, initial complaint,

supporting the extension of the Class Period in light of the complex scheme detailed in the

Amended Complaint. Id. Accordingly, “considering all the information provided to the market

after February 7, 2018, ‘[p]articularly in light of defendants’ repeated’ reassuring statements, ‘it

was reasonable for plaintiffs to rely upon defendants’ statements until the publication of the’

Reuters report.” Pl. Br. at 64-65 (quoting Pharmacia, 554 F.3d at 351-52).

       As a general rule, liability based on material misrepresentations or omissions is terminated

“when curative information is publicly announced or otherwise effectively disseminated.” In re

Data Access Sys. Sec. Litig., 103 F.R.D. 130, 143 (D.N.J.1984) (quoting McFarland v. Memorex

Corp., 96 F.R.D. 357, 364 (N.D. Cal. 1982)). Whether a release of corrective information

terminates liability based on misrepresentations or omissions is a determination of “whether the

facts which underlie the gravamen of the plaintiff's complaint continue to represent a reasonable

basis on which an individual purchaser or the market would rely.” Id. “[D]oubts regarding the

reasonableness of the reliance should be resolved in favor of extending the class period.” Id. (citing

In re LTV Sec. Litig., 88 F.R.D. 134, 147 (N.D.Tex. 1980)).

       At this juncture, the Court finds that there is sufficient doubt as to whether the true extent

of the Company’s alleged fraudulent scheme was revealed prior to the publication of the Reuters

article on December 14, 2014. In re Alstom SA Sec. Litig., 253 F.R.D. 266, 292 (S.D.N.Y. 2008)

(finding that class period should close once plaintiffs had received sufficient notice regarding the

facts giving rise to fraud, “which in the exercise of reasonable diligence, would have led to actual



                                                 65
knowledge,” rather than on earlier date when accounting improprieties were first revealed, because

“[a]t that time, neither the full financial impact of the alleged improprieties nor the fact that it was

allegedly attributable to fraud by Alstom senior corporate officials had been revealed.”). Although

the alleged asbestos contamination and connection between ovarian cancer and talc, and

mesothelioma and talc, had already been publicly discussed and several product liability lawsuits

had already been filed prior to the publication of the Reuters article, Plaintiff has alleged that the

Company continued to issue public denials of wrongdoing and repeatedly averred that its products

were “safe” and “do not contain asbestos or cause mesothelioma.” See e.g, AC ¶¶379-380, 382,

390. As pled, it was the publication of the Reuters article that directly refuted Defendants’

allegedly false statements and provided never-before-seen internal Company documents that

detailed J&J’s knowledge of the asbestos in the Company’s talcum powder and J&J’s longstanding

fraudulent scheme to cover it up. Id. at ¶223. According to Plaintiff, the Reuters article kicked

off a crisis for J&J by exposing new details and analysis regarding the Company’s alleged

fraudulent scheme to conceal the truth about the safety of its Talc Products. The Reuters report,

itself, even professes that the information being reported was novel, stating “[a] small portion of

the documents have been produced at trial and cited in media reports. Many were shielded from

public view by court orders that allowed J&J to turn over thousands of documents it designated as

confidential. Much of their contents is reported here for the first time.” Id. at ¶223. Accordingly,

the Court finds that December 14, 2018, the publication date of the Reuters article, is an

appropriate conclusion for the Class Period.

                            b. The Section 20(a) Claims

        Plaintiff also alleges that Individual Defendants are liable under Section 20(a) of the

Exchange Act. This statute reads, in pertinent part:



                                                  66
         § 78t. Liability of controlling persons and persons who aid and abet violations

         (a) Joint and several liability

         ...

         Every person who, directly or indirectly, controls any person liable under any
         provision of this chapter or of any rule or regulation thereunder shall also be
         liable jointly and severally with and to the same extent as such controlled person
         to any person to whom such controlled person is liable ...

15 U.S.C. § 78t(a); see also Suprema, 438 F.3d at 285 (discussing the statute). However, “liability

under Section 20(a) is derivative of an underlying violation of Section 10(b) by the controlled

person.” Avaya, 564 F.3d at 252 (citing In re Alpharma Sec. Litig., 372 F.3d 137, 153 (3d Cir.

2004)). Where a Plaintiff fails to sufficiently plead a claim under Section 10(b), it is “impossible

to hold the [Individual Defendants] liable under § 20(a).” Shapiro, 964 F.2d at 279.

       Because Defendants’ only arguments in support of dismissal of the Section 20(a) claim is

that Plaintiff failed to plead a claim under Section 10(b), Defendants’ motion to dismiss the Section

20(a) claim is also denied. However, because Plaintiff has failed to adequately plead a Section

10(b) claim against Caruso, Peterson, and Sneed, the Section 20(a) claims against those defendants

are dismissed, as well.

   IV. CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is denied in part and

granted in part. Plaintiff’s Section 10(b) and Rule 10b–5 claim is limited to Defendants’ statements

regarding the safety of its Talc Products, the “asbestos-free” nature of its talc, and the Company’s

commitment to product safety, quality assurance, and research. Plaintiff’s claims based upon

Defendants’ alleged misstatements about the viability of the Product Liability lawsuits are

dismissed. Furthermore, because Plaintiff has not adequately alleged facts suggesting a strong



                                                 67
inference of scienter as to defendants Caruso, Peterson, and Sneed, those defendants are dismissed

from the lawsuit.

        Although the Court finds that Plaintiff has adequately alleged, for purposes of this motion

to dismiss and assuming the facts pled to be true, that Defendants made materially misleading or

false statements regarding the safety of J&J’s Talc Products, such a ruling should not be construed

as the Court’s acknowledgment of the underlying merits of the substance of Plaintiff’s claims,

including whether the scientific evidence supports Plaintiff’s allegations.          Any such a

determination must be based upon a full record and not upon the pleadings alone.

Date: December 27, 2019
                                                            /s/ Freda L. Wolfson
                                                            Hon. Freda L. Wolfson
                                                            U.S. Chief District Judge




                                                68
